

***CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS IN BRACKETS) HAS BEEN OMITTED
FROM THIS DOCUMENT BECAUSE IT IS BOTH (1) NOT MATERIAL AND (2) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.






BULK AGREEMENT FOR THE PURCHASE AND SALE
OF
MORTGAGE SERVICING RIGHTS
by and between
HomeStreet Bank
as the Seller
and


New Residential Mortgage LLC,
as the Purchaser
Dated as of March 29, 2019
Fannie Mae/Freddie Mac Loans








--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
Page
Article I
 
DEFINITIONS AND CONSTRUCTION
 
1


Section 1.01
 
Definitions
 
1


Section 1.02
 
General Interpretive Principles
 
14


Article II
 
SALE OF SERVICING RIGHTS AND RELATED MATTERS
 
15


Section 2.01
 
Items to be Sold, Transferred and Assigned
 
15


Section 2.02
 
Evidence of Sale
 
16


Section 2.03
 
Servicing Transfer Instructions
 
16


Section 2.04
 
Transfer in Accordance with Applicable Requirements
 
16


Article III
 
PAYMENT OF PURCHASE PRICE AND RELATED MATTERS
 
16


Section 3.01
 
Payment of Purchase Price by the Purchaser
 
16


Section 3.02


 
Reconciliation Report
 
19


Section 3.03
 
Custodial Funds and Advances
 
19


Section 3.04
 
Certain Refunds; Adjustments for Advances
 
20


Section 3.05
 
Form of Payment to be Made
 
20


Section 3.06
 
Underdisclosed Insurance Loan Deficiencies
 
20


Article IV
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER
 
21


Section 4.01
 
Due Organization and Good Standing
 
21


Section 4.02
 
Authority and Capacity
 
21


Section 4.03
 
Effective Agreement
 
21


Section 4.04
 
No Conflict
 
22


Section 4.05
 
Consents, Approvals and Compliance
 
22


Section 4.06
 
Ability to Transfer
 
22


Section 4.07
 
Insurance
 
22


Section 4.08
 
Litigation
 
23


Section 4.09
 
No Accrued Liabilities
 
23


Section 4.10
 
[Reserved]
 
23


Section 4.11
 
Sanctions; Anti-Corruption Compliance
 
23


Section 4.12
 
Mortgage Loans and Servicing Rights
 
23


Section 4.13
 
Quality Control Program
 
36


Section 4.14
 
Broker’s Fees
 
37


Section 4.15
 
Ordinary Course
 
37


Section 4.16
 
Agency Notifications
 
37


Section 4.17
 
Solvency; Fraudulent Conveyance
 
37


Section 4.18
 
Initial Servicing Rights
 
37


Article V
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
 
38


Section 5.01
 
Due Incorporation and Good Standing    
 
38


Section 5.02
 
Authority and Capacity
 
38


Section 5.03
 
Effective Agreement
 
38


Section 5.04
 
No Conflict
 
38


Section 5.05
 
Consents, Approvals and Compliance
 
39


Section 5.06
 
Litigation
 
39





i

--------------------------------------------------------------------------------





Section 5.07
 
Sophisticated Purchaser
 
39


Section 5.08
 
Purpose of Seller’s Representations and Warranties
 
39


Article VI
 
COVENANTS
 
40


Section 6.01
 
Investor Consent
 
40


Section 6.02
 
Document Custodian; Transfer of Custody of Mortgage Files; Assignments and
Related Matters
 
40


Section 6.03
 
Undertakings by the Seller
 
42


Section 6.04
 
Non-Solicitation
 
43


Section 6.05
 
Payment of Costs
 
43


Section 6.06
 
Review of Legal Documents; Final Certification and Recertification
 
44


Section 6.07
 
Ordinary Course Servicing
 
45


Section 6.08
 
[Reserved]
 
45


Section 6.09
 
Interim Servicing
 
45


Section 6.10
 
Notice of Material Events
 
45


Section 6.11
 
Governmental Inquiries
 
45


Section 6.12
 
Delivery of Mortgage Loan Data and Files
 
46


Section 6.13
 
[Reserved]
 
46


Section 6.14
 
Cooperation
 
46


Section 6.15
 
Custodial Account Verification
 
47


Section 6.16
 
[Reserved]
 
47


Section 6.17
 
Access to Information
 
47


Section 6.18
 
CFPB Compliance
 
48


Section 6.19
 
CFPB Deliveries for Loss Mitigation Mortgage Loans
 
48


Section 6.20
 
Notification of Mortgagors, Insurance Companies, etc
 
49


Section 6.21
 
Forwarding of Payments and Other Items
 
50


Section 6.22
 
[Reserved]
 
51


Article VII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
 
51


Section 7.01
 
Correctness of Representations and Warranties
 
51


Section 7.02
 
Compliance with Covenants
 
51


Section 7.03
 
[Reserved]
 
51


Section 7.04
 
[Reserved]
 
51


Section 7.05
 
Litigation
 
51


Section 7.06
 
[Reserved]
 
51


Section 7.07
 
Investor Consent
 
51


Section 7.08
 
[Reserved]
 
51


Section 7.09
 
Release of Liens on Servicing Rights
 
51


Section 7.10
 
Sale Date Documentation
 
51


Section 7.11
 
[Reserved]
 
52


Section 7.12
 
[Reserved]
 
52


Section 7.13
 
Secretary’s Certificate of Seller
 
52


Section 7.14
 
[Reserved]
 
52


Section 7.15
 
[Reserved]
 
52


Article VIII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER
 
52


Section 8.01
 
Correctness of Representations and Warranties
 
52





ii

--------------------------------------------------------------------------------





Section 8.02
 
Compliance with Covenants
 
52


Section 8.03
 
Proceedings
 
52


Section 8.04
 
Investor Approval
 
52


Section 8.05
 
Regulatory Approval
 
53


Article IX
 
INDEMNIFICATION AND REPURCHASES
 
53


Section 9.01
 
Indemnification of the Purchaser
 
53


Section 9.02
 
Repurchase of Servicing Rights; Compensatory Fees; Agency Fees and Penalties
 
55


Section 9.03
 
Repurchase of Mortgage Loans
 
56


Section 9.04
 
Claims
 
57


Section 9.05
 
Additional Remedy Considerations
 
 
Section 9.06
 
[***]
 
58


Article X
 
TERMINATION
 
59


Section 10.01
 
Termination
 
59


Section 10.02
 
Effect of Termination
 
60


Article XI
 
MISCELLANEOUS
 
60


Section 11.01
 
Supplementary Information
 
60


Section 11.02
 
Restriction on Notices; Information and Disclosure
 
60


Section 11.03
 
Further Assurances
 
61


Section 11.04
 
Survival
 
61


Section 11.05
 
Assignment
 
61


Section 11.06
 
Notices
 
61


Section 11.07
 
Entire Agreement
 
63


Section 11.08
 
Binding Effect; Third Parties
 
63


Section 11.09
 
Applicable Laws
 
63


Section 11.10
 
Remedy Exclusive
 
63


Section 11.11
 
Attorney’s Fees and Expenses
 
64


Section 11.12
 
Waiver
 
64


Section 11.13
 
Confidentiality
 
64


Section 11.14
 
Tax Treatment of Sales of Servicing Rights
 
66


Section 11.15
 
Counterparts
 
66


Section 11.16
 
Third Party Beneficiaries
 
66


Section 11.17
 
Joint Defense Agreements
 
66


Section 11.18
 
Severability
 
66


Section 11.19
 
Reproduction of Documents
 
67









iii

--------------------------------------------------------------------------------





Exhibit A
 
Form of Bill of Sale
Exhibit B
 
Interim Servicing Requirements
Exhibit C
 
Servicing Transfer Instructions
 
 
 
Exhibit 1.1
 
Mortgage File Contents
Exhibit 3.05
 
Wire Instructions
Exhibit 6.14
 
Form of Limited Power of Attorney
 
 
 
Schedule 2.01
 
Data Tape Relating to the Mortgage Loans
Schedule 3.01
 
Purchase Price Percentage
Schedule 4.08
 
Exceptions Relating to Notices of violations, breach and non-compliance with any
Applicable Requriements
Schedule 4.12.40
 
Mortgage Loans subject to Agency Indemnification Agreements or Repurchase Claims


Schedule 4.12.22
 
Construction/Renovation Mortgage Loans
Schedule 4.13(a)
 
Exceptions to [***] Year Quality Control Audits
Schedule 4.13(b)
 
Exceptions to Audits by any Agency, Investor, Insurer or any governmental agency
 
 
 
Annex A
 
Form of Settlement Schedule







--------------------------------------------------------------------------------






This BULK AGREEMENT FOR THE PURCHASE AND SALE OF MORTGAGE SERVICING RIGHTS (the
“Agreement”), dated as of March 29, 2019 (the “Effective Date”), by and between
HomeStreet Bank, a Washington corporation (the “Seller”) and New Residential
Mortgage LLC, a Delaware limited liability company (the “Purchaser”).
WITNESSETH:
WHEREAS, on the terms and conditions set forth herein, the Seller wishes to sell
to the Purchaser, and the Purchaser wishes to buy from the Seller, mortgage
servicing rights, in a bulk sale;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the parties hereto agree as follows:
ARTICLE I


DEFINITIONS AND CONSTRUCTION


Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the meanings specified below:
“Accepted Servicing Practices”: With respect to any Mortgage Loan, those
mortgage servicing standards, policies and practices that are in accordance with
(i) generally accepted and prudent mortgage servicing practices (including
collection procedures) with respect to a mortgage loan of that type, (ii) the
terms of the related Mortgage Loan Documents, (iii) Applicable Requirements and
(iv) the terms of this Agreement.
“Adjustment Mortgage Loan”: [***]
“Advances”: With respect to any Mortgage Loan, the moneys that as of the
applicable Transfer Date have been advanced by or on behalf of the Servicer,
including from funds available in the Custodial Account to the extent permitted
under Applicable Requirements, in connection with the servicing of such Mortgage
Loan (including, without limitation, advances for principal, interest, taxes,
ground rents, assessments, insurance premiums and other costs, fees and expenses
pertaining to the acquisition of title to and preservation and repair of the
related Mortgaged Property) (i) in accordance with the Applicable Requirements,
(ii) for which the Servicer has a right of reimbursement from the Mortgagor, the
applicable Agency, Insurer, Investor and/or otherwise, and (iii) which are
recoverable by the Purchaser pursuant to applicable Agency and Investor
requirements.
“Affiliate”: An Affiliate of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person; provided, however, that, with
respect to the Purchaser, an Affiliate shall be limited to New Residential
Investment Corp. and its direct or indirect wholly-owned subsidiaries. For
purposes of this definition, the term “control” (including its correlative
meanings “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).
“Agencies”: Fannie Mae, Freddie Mac and State Agencies, as applicable.
“Agency Programmatic Losses”: Any of the following arising out of the period
prior to the Sale Date (i) any shortfall in Agency reimbursement for property
preservation costs and expenses, (ii) the cost of legally-


1

--------------------------------------------------------------------------------





required servicing actions that are not considered reimbursable, either in whole
or in part, by an Agency or insurer, (iii) the cost associated with the payment
of sales taxes, and the extinguishing of liens that are not considered
reimbursable, either in whole or in part, by an Agency or Insurer, and (iv) any
other losses, fees, costs or charges associated with servicing the Mortgage
Loans according to Applicable Requirements that are not considered reimbursable,
either in whole or in part, by an Agency or Insurer.
“Agreement”: This Bulk Agreement for the Purchase and Sale of Mortgage Servicing
Rights, including all amendments hereof and supplements hereto, and all
Exhibits, Annexes and Schedules attached hereto or delivered pursuant hereto.
“Ancillary Fees”: All incidental servicing fees (such as late fees, returned
check fees, prepayment penalties, payoff quote fees, lien release fees,
assumption fees, subordination fees, pay-by-phone fees, HAMP fees, modification
fees and incentive income, etc.), any interest received on funds deposited in
the Custodial Accounts and any other similar fees and charges collected from or
assessed against a Mortgagor in accordance with Applicable Requirements.
“Applicable Requirements”: As of the time of reference and as applicable, (i)
all contractual obligations of the Purchaser and/or the Seller and any
Originators or Prior Servicers with respect to the Mortgage Loans and/or the
Servicing Rights, including without limitation those contractual obligations
contained in this Agreement, including without limitation the Interim Servicing
Requirements, the Servicing Agreements, in any agreement with any Agency,
Insurer, Investor or other Person or in the Mortgage Loan Documents for which
the Purchaser and/or the Seller (as applicable), or any Originator or Prior
Servicer, is responsible or at any time was responsible; (ii) all federal, state
and local legal and regulatory requirements (including, without limitation,
laws, statutes, rules, regulations and ordinances) applicable to the Purchaser
and/or the Seller, any Originators or Prior Servicers, or to the Servicing
Rights or the origination, servicing, purchase, sale, enforcement and insuring
or guaranty of, or filing of claims in connection with, the Mortgage Loans,
including without limitation the applicable requirements and guidelines of any
Agency, Investor or Insurer, the CFPB, or any other governmental agency, board,
commission, instrumentality or other governmental or quasi-governmental body or
office; (iii) all other judicial and administrative judgments, orders,
stipulations, consent decrees, awards, writs and injunctions applicable to the
Purchaser and/or the Seller, any Originators or Prior Servicers, the Servicing
Rights or the Mortgage Loans; (iv) the applicable Investor Guides and Agency
guides, manuals, handbooks, bulletins, circulars, announcements, issuances,
releases, letters, correspondence and other instructions applicable to the
Mortgage Loans and/or the Servicing Rights; and (v) the terms of the related
Mortgage Instruments and Mortgage Notes.
“Assignments of Mortgage Instruments”: A written instrument that, when recorded
in the appropriate office of the local jurisdiction in which the related
Mortgaged Property is located, will reflect the transfer of the Mortgage
Instrument identified therein from the transferor to the transferee named
therein.
“Bankruptcy Loan”: A Mortgage Loan, as of the applicable Sale Date, with respect
to which the Mortgagor has sought relief under or has otherwise been subjected
to the federal bankruptcy laws (including, without limitation, chapters 7 and
13) or any other similar federal or state laws of general application for the
relief of debtors, through the institution of appropriate proceedings, and such
proceedings are continuing.
“Bid Data Tape”: With respect to the Mortgage Loans, the final data tape
relating to the Mortgage Loans and Servicing Rights provided to the Purchaser in
connection with its pricing bid for the related Servicing Rights in the
electronic file entitled F-0619-02I_CONV_LoanLevel ao 01-31-2019.xlsx in an
email from Bob Thal on February 20, 2019.


2

--------------------------------------------------------------------------------





“Bill of Sale”: With respect to any Sale Date, the bill of sale substantially in
the form of Exhibit A to this Agreement or in such other form as mutually agreed
upon by the Parties in writing with respect to the Servicing Rights being
conveyed by the Seller to the Purchaser on such Sale Date pursuant to this
Agreement and such Bill of Sale.
“Business Day”: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the State of New York or Washington are authorized or
obligated by law or by executive order to be closed or (c) such other days as
agreed upon by the Parties in writing.
“CFPB”: The Consumer Financial Protection Bureau, an independent federal agency
operating as a part of the United States Federal Reserve System.
“Claim”: Any claim, demand or litigation related to the Mortgage Loans, the
Servicing Rights or this Agreement.
“Confidential Information”: Any and all information regarding the transactions
contemplated by this Agreement, Consumer Information, the proprietary,
confidential and non-public information or material relating to the business
(including business practices) of the Disclosing Party (or the Disclosing
Party’s clients and investors), information regarding the financial condition,
operations and prospects of the Disclosing Party, and any other information that
is disclosed to one Party by or on behalf of the other Party or any of their
respective Affiliates or representatives, either directly or indirectly, in
writing, orally or by drawings or by permitting inspection of documents or other
tangible expression, whether exchanged before or after the date of this
Agreement, and contained in any medium, which such entity considers to be
non-public, proprietary or confidential. Confidential Information includes (but
is not limited to) all (a) information relating to the Seller’s or the
Purchaser’s interest in the Mortgage Loans or the amount, characteristics or
performance of the Mortgage Loans or any economic or noneconomic terms of this
Agreement, (b) information relating to research and development, discoveries,
formulae, inventions, policies, guidelines, displays, specifications, drawings,
codes, concepts, practices, improvements, processes, know-how, patents,
copyrights, trademarks, trade names, trade secrets, and any application for any
patent, copyright or trademark; and (c) descriptions, financial and statistical
data, business plans, data, pricing, reports, business processes,
recommendations, accounting information, identity of suppliers, business
relationships, personnel information, technical specifications, computer
hardware or software, information systems, customer lists, costs, product
concepts and features, corporate assessments strategic plans, services,
formation of investment strategies and policies, other plans, or proposals, and
all information encompassed in the foregoing. Information relating to the
Disclosing Party’s consultants, employees, clients, investors, customers,
members, vendors, research and development, software, financial condition or
marketing plans is also considered Confidential Information.
“Consumer Information”: Any personally identifiable information relating to a
Mortgagor which is considered “nonpublic personal information” of “customers”
and “consumers” as those terms are defined in the GLBA.
“Custodial Accounts”: The accounts in which Custodial Funds are deposited and
held by the Servicer.
“Custodial Funds”: All funds held by or on behalf of the Seller with respect to
the Mortgage Loans, including, but not limited to, all principal and interest
funds and any other funds due an Investor, buydown funds, funds for the payment
of taxes, assessments, insurance premiums, ground rents and similar charges,
funds from hazard insurance loss drafts and other mortgage escrow and impound
amounts (including interest accrued thereon for the benefit of the Mortgagors
under the Mortgage Loans, if required by law or contract) maintained by or on
behalf of the Seller relating to the Mortgage Loans.


3

--------------------------------------------------------------------------------





“Cut-off Date”: The close of business on the applicable Sale Date.
“Data Tape”: With respect to each Sale Date, the list of all mortgage loans,
dated as of the date specified therein, for which Servicing Rights will be sold,
or that are anticipated to be sold, as applicable, to the Purchaser pursuant to
this Agreement on such Sale Date, including the data fields set forth on the Bid
Data Tape.
“Delinquent Loan”: A mortgage loan that, as of the applicable Sale Date, is one
or more payments past due in accordance with the Mortgage Bankers Association
method for calculating delinquency. For example, a mortgage loan is one or more
payments past due if a mortgage loan payment due on March 1st is not paid by
March 31st.
“Disclosing Party”: As defined in Section 11.13(a) of this Agreement.
“Document Custodian”: With respect to any Mortgage Loan, the applicable document
custodian holding the Legal Documents for the related Mortgage File under any
custodial agreement or pursuant to Applicable Requirements.
“Document Exception”: With respect to any Mortgage Loan, a missing or defective
Legal Document identified by Purchaser pursuant to Section 3.01(c).
“Document Holdback Amount”: With respect to each Mortgage Loan, [***] percent
([***]%) of the applicable Purchase Price.
“Document Holdback Mortgage Loan”: Each Mortgage Loan with respect to which a
Document Exception is identified by the Purchaser pursuant to Section 3.01(c).
“Effective Date”: As defined in the preamble to this Agreement.
“Eligible Asset”: The Servicing Rights related to Mortgage Loan.
“Eligible Loan”: Any Mortgage Loan that with respect to the applicable Sale
Date, meets all the representations and warranties for Mortgage Loans under this
Agreement and is not one of the following:
(i)a mortgage loan which (a) is subject to HOEPA; (b) has an “annual percentage
rate” or “total points and fees” payable by the Mortgagor that exceeds the
applicable thresholds defined under HOEPA and its implementing regulations,
including 12 C.F.R. § 1026.32(a)(1)(i); (c) is a “high cost” mortgage loan,
“covered” mortgage loan, “high risk home” mortgage loan, or “predatory” mortgage
loan or any other comparable term, no matter how defined under any federal,
state or local law; (d) is subject to any comparable federal, state or local
statutes or regulations, or any other statute or regulation providing for
heightened regulatory scrutiny, assignee liability to holders of such mortgage
loans or additional legal liability for mortgage loans having high interest
rates, points and/or fees; or (e) is a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E);
(ii)a mortgage loan for which the related Mortgagor has notified the Seller or
the Seller has knowledge of any interest rate reduction to 6% relief requested
or allowed to any Mortgagor under the SCRA or similar state statute or
regulation with respect to which there have been improper servicing practices or
failures to comply with Applicable Requirements with respect to SCRA loans;


4

--------------------------------------------------------------------------------





(iii)a mortgage loan for which the related mortgaged property violates and has
been in violation of any applicable statutes, ordinances, rules, regulations,
orders or decisions with regard to pollutants or hazardous or toxic substances;
(iv)a mortgage loan for which there is an active repurchase claim by an
Investor;
(v)a mortgage loan for which there has been material non-compliance with
applicable laws, regulations or Investor requirements in its origination or
servicing history;
(vi)a Litigation Loan;
(vii)a mortgage loan that is a home equity line of credit that is open for
further draws;
(viii)a mortgage loan that is a construction or renovation mortgage loan with
open draws remaining with respect to a construction or renovation escrow
account;
(ix)a mortgage loan that has been converted into an REO property;
(x)a mortgage loan for which the related mortgaged property is in a Federal
Emergency Management Agency declared or state declared disaster area and either
(1) subject to physical damage from the declared disaster or (2) missing a
property inspection;
(xi)a mortgage loan for which the related mortgaged property is a mobile home or
manufactured home that does not meet the applicable Investor’s requirements to
serve as collateral for the mortgage loan;
(xii)a reverse mortgage loan; or
(xiii)a mortgage loan for which the related mortgage does not evidence a first
lien in the related mortgaged property.
“Estimation Date”: February 28, 2019, or such other date mutually agreed by the
Parties.
“Excluded Obligations”: (i) duties, obligations or liabilities of any kind,
whether known, unknown, contingent or otherwise (for the purpose of this
definition “Obligations”), attributable to any acts or omissions to act taken or
omitted to be taken by the Seller, the Originator or any Prior Servicer (or any
of their respective Affiliates, agents, contractors or representatives,
including any subservicer of the Mortgage Loans) prior to the applicable
Transfer Date; (ii) Obligations of the Seller, the Originator or any Prior
Servicer of any Mortgage Loan in connection with any representations, warranties
or covenants made by any such party as the seller of any Mortgage Loan or any
Obligations to remedy breaches of any such representations, warranties or
covenants, or to indemnify any party in connection therewith or any other
recourse Obligations of any such party as the seller of any Mortgage Loan under
Applicable Requirements; (iii) Obligations related to any repurchase,
indemnification or other Obligations arising under Applicable Requirements,
resulting from or relating to (x) representations, warranties and covenants of
the Seller, the Originator or any Prior Servicer under Applicable Requirements,
or (y) acts or omissions of the Seller, the Originator or any Prior Servicer or
attributable to or any of their respective Affiliates, agents, contractors or
representatives, including any subservicer or other service provider with
respect to the Mortgage Loans (whether occurring prior to, on or following the
applicable Transfer Date); (iv) Obligations arising out of or related to any
actions, causes of action, claims, suits or proceedings or violations of law or
regulation attributable to any acts or omissions to act taken or omitted to be
taken by the Seller, the Originator or any Prior Servicer; and (v) Obligations
arising out of or related to any liabilities in tort, contract or otherwise to
the extent arising out of or in connection


5

--------------------------------------------------------------------------------





with the Seller’s, the Originator’s or any Prior Servicer’s acts or omissions in
respect of the origination of the Mortgage Loans or the servicing thereof prior
to the applicable Transfer Date.
“Fannie Mae”: The Federal National Mortgage Association, or any successor
thereto.
“Fannie Mae Guide”: The Fannie Mae Single Family Servicing Guide, as amended,
supplemented or otherwise modified from time to time.
“Fannie Mae Loan”: A mortgage loan (fixed or ARM) (a) with respect to which
Fannie Mae owns the beneficial interest therein, or (b) that serves as
collateral for mortgage-backed securities on which the payment of principal and
interest is guaranteed by Fannie Mae.
“FHA”: The Federal Housing Administration of the United States Department of
Housing and Urban Development, or any successor thereto.
“Foreclosure”: The procedure pursuant to which a lienholder acquires title to a
mortgaged property in a foreclosure sale, or a sale under power of sale, or
other acquisition of title to the mortgaged property based upon a default by the
mortgagor under the mortgage loan documents, under the law of the state wherein
the mortgaged property is located.
“Foreclosure Loan”: A mortgage loan with respect to which, as of the applicable
Sale Date, the first action necessary to be taken to commence proceedings in
Foreclosure has been taken or should have been taken under the terms of the
applicable mortgage loan documents and Applicable Requirements.
“Freddie Mac”: The Federal Home Loan Mortgage Corporation, or any successor
thereto.
“Freddie Mac Guide”: The Freddie Mac Single Family Servicing Guide, as amended,
supplemented or otherwise modified from time to time.
“Freddie Mac Loan”: A mortgage loan (fixed or ARM) (a) with respect to which
Freddie Mac owns the beneficial interest therein or (b) that serves as
collateral for mortgage-backed securities on which the payment of principal and
interest is guaranteed by Freddie Mac.
“GLBA”: The Gramm-Leach-Bliley Act of 1999 as amended, modified, or supplemented
from time to time, and any successor statute, and all rules and regulations
issued or promulgated in connection therewith.
“Governmental Authority”: Any court, board, agency, commission, office or other
authority or quasi-governmental authority or self-regulatory organization of any
nature whatsoever for any governmental unit (foreign, federal, state, county,
district, municipal, city or otherwise) whether now or hereafter in existence.
“HOEPA”: The Home Ownership and Equity Protection Act of 1994, as amended.
“HUD”: The United States Department of Housing and Urban Development, or any
successor thereto.
“HSR Act”: The Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
15 U.S.C. Section 18a, and the regulations promulgated thereunder.
“Imaged Mortgage File Documents”: Those documents comprising part of the
Mortgage File (in electronically imaged format) described on part C of
Exhibit 1.1 attached hereto.
“Initial Sale Date”: The first Sale Date relating to an Investor occurring
pursuant to the terms of this Agreement.


6

--------------------------------------------------------------------------------





“In-process Loan Modification”: A trial or permanent loan modification offered
by the Seller, Agency or any Prior Servicer that was either accepted by the
Mortgagor or for which the time for the Mortgagor to accept the offer has not
expired and the offer has not been rejected, but is not finalized as a permanent
modification before the applicable Sale Date. The term also means and includes
(a) trial modifications in which the Seller, Agency or any Prior Servicer agreed
to modify the payment terms of the Mortgage Loan unless the Seller or
subservicer or a Prior Servicer has clear written evidence that the Mortgagor
has failed to perform under the trial loan modification terms and (b)
modifications in which the Mortgagor completed making the trial payments before
the applicable Sale Date, but the permanent modification was not input into the
Seller’s or any Prior Servicer’s system before the applicable Sale Date.
“Insurer” or “Insurers”: Any private mortgage insurer, any pool insurer and any
insurer or guarantor under any standard hazard insurance policy, any federal
flood insurance policy, any title insurance policy, any earthquake insurance
policy or other insurance policy, and any successor thereto, with respect to the
Mortgage Loan or the Mortgaged Property.
“Interim Servicing Period”: With respect to the Mortgage Loans, the period of
time on and after the applicable Sale Date through but excluding the applicable
Transfer Date.
“Interim Servicing Requirements”: Those requirements, obligations and terms set
forth in Exhibit B with respect to the interim servicing of the Mortgage Loans
by the Seller during the period from the applicable Sale Date to the applicable
Transfer Date, including without limitations obligations arising after the
applicable Transfer Date as set forth in Exhibit B.
“Investor” or “Investors”: With respect to any Mortgage Loan, Fannie Mae or
Freddie Mac, as applicable.
“Investor Consent”: The written consent of each Investor, in compliance with the
applicable Investor’s requirements, to the transfer of the applicable Servicing
Rights from the Seller to the Purchaser, without adverse modification to the
rights of the Servicer with respect thereto, and the appointment of the
Subservicer as subservicer of the Mortgage Loans; provided that the Investor
Consent with respect to the Freddie Mac Loans may be in the form of a
pre-approval not in the Investor’s standard form, and may not include the
approval of the appointment of the Subservicer as the subservicer of the
Mortgage Loans, as reasonably approved by the Purchaser and the Seller.
“Investor Consent Fees”: As defined in Section 6.01 of this Agreement.
“Investor Guides”: The Fannie Mae Guide and Freddie Mac Guide.
“Legal Documents”: Those documents comprising part of the Mortgage File,
described in parts A and B of Exhibit 1.1 attached hereto.
“Lien”: Any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit, arrangement, encumbrance, lien (statutory or
other), security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement.
“Litigation Loan”: A mortgage loan which, as of the applicable Sale Date, is
involved in any non-standard action, suit or proceeding before a court or
government agency, the adverse outcome of which could adversely affect the
servicing rights to such mortgage loan or the value of the mortgage loan. The
Parties agree that the term Litigation Loan does not include a mortgage loan
that is subject to an action, suit or


7

--------------------------------------------------------------------------------





proceeding before a court or government agency for which no Loss to the Servicer
is reasonably likely (for instance, an action, suit or proceeding before a court
or government agency involving title to the property for which the servicer has
a right of indemnification under the applicable title insurance policy), and
does not include Foreclosures or routine defenses to Foreclosures, or bankruptcy
proceedings.
“Loss” or “Losses”: Any and all direct, out-of-pocket losses, damages,
deficiencies, claims, costs or expenses, including without limitation reasonable
costs of investigation, attorneys’ fees and disbursements, and any Investor
curtailments or other shortfalls in amounts reimbursed by the applicable
Investor.
“Loss Mitigation” or “Loss Mitigation Mortgage Loan”: With respect to any
Mortgage Loan, any modified or proposed payment arrangement, proposed, trial or
permanent loan modification, In-process Loan Modification, forbearance plan,
short sale, deed-in-lieu agreement and any other non-foreclosure home retention
or non-retention option offered by the Seller, the Agency or any Prior Servicer
that is made available to the Mortgagor by or through the Seller, the Agency, or
any Prior Servicer, including any application or request of a Mortgagor for any
of the foregoing. For the avoidance of doubt, this definition shall apply only
to Mortgage Loans in loss mitigation or where a loss mitigation application is
pending (e.g., a Mortgage Loan for which a permanent modification was
consummated more than [***] days prior to the Transfer Date is not a loan in
loss mitigation).
“Loss Mitigation Loan Document”: Any agreement, document or instrument
evidencing any Loss Mitigation, Loss Mitigation Mortgage Loan, or In-process
Loan Modification.
“Loss Mitigation Information”: With respect to any Loss Mitigation or Loss
Mitigation Mortgage Loan, all Mortgagor account-level documents, information and
data relating to such Loss Mitigation and Mortgage Loan, including: a true,
correct and complete copy of all Mortgage Loan Documents and Loss Mitigation
Loan Documents; periodic billing statements covering a period of [***] years
prior to the applicable Sale Date along with the information and documents
evidencing and supporting any and all outstanding Advances; available payment
history and loan servicing comments through the applicable Sale Date; escrow and
suspense account information; loss mitigation applications; loss mitigation
notices, documentation and information received from a Mortgagor for purposes of
evaluating the Mortgagor for Loss Mitigation; any present value or other
analysis prepared by the Seller or Prior Servicer or other Person in connection
with a Mortgagor’s application for Loss Mitigation, any written communications
or notes of oral communications with the Mortgagor about Loss Mitigation; and
any other information needed to administer or service any Loss Mitigation or
application therefor.
“Material Adverse Change”: With respect to the Seller or any of its Affiliates,
any material adverse change in the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Seller or its Affiliates
currently and/or in the future, taken as a whole.
“Material Adverse Effect”: With respect to the Seller (a) a Material Adverse
Change; (b) a material impairment of the ability of the Seller to perform under
this Agreement; (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of this Agreement against the Seller; or (d) a
material adverse effect upon the value or marketability of a material portion of
the Mortgage Loans or related Servicing Rights. With respect to the Servicing
Rights purchased by the Purchaser pursuant to this Agreement or any Mortgage
Loan relating thereto, a material adverse effect (y) upon the value or
marketability of such Servicing Rights or such Mortgage Loan or (z) on the
ability of the Seller to enforce such Mortgage Loan or realize the full benefits
of such Servicing Rights.
“MERS”: Mortgage Electronic Registration Systems, Inc., or any successor
thereto.


8

--------------------------------------------------------------------------------





“MERS Mortgage Loan”: Any Mortgage Loan as to which the related Mortgage
Instrument, or an Assignment of Mortgage Instrument, has been recorded in the
name of MERS, as nominee or agent for the holder from time to time of the
Mortgage Note.
“Mortgage Escrow Payment”: The portion, if any, of a Mortgage Loan Payment in
connection with a Mortgage Loan that relates to funds for the payment of taxes,
assessments, insurance premiums and other customary mortgage escrow amounts
required under the Mortgage Loan Documents.
“Mortgage File”: Those documents (comprised of Legal Documents and Imaged
Mortgage File Documents) described on Exhibit 1.1 attached hereto.
“Mortgage Instrument”: Any deed of trust, security deed, mortgage, security
agreement or any other instrument which constitutes a first lien on real estate
(or shares of stock in the case of cooperatives) securing payment by a Mortgagor
of a Mortgage Note.
“Mortgage Loan”: An eligible, one- to four-family residential mortgage loan sold
to or securitized by an Investor as to which the Seller has sold the related
Eligible Asset to the Purchaser pursuant to the terms and conditions of this
Agreement, each of which is identified on Schedule 2.01.
“Mortgage Loan Documents”: With respect to any Mortgage Loan, the related Legal
Documents and Imaged Mortgage File Documents, and all other Mortgage Loan
documents required to be included in the related Mortgage File by the applicable
Agency, including but not limited to, any Mortgage Note, the recorded Mortgage
Instrument(s), any Assignments of Mortgage Instruments and copies of final title
policies.
“Mortgage Loan Payment”: With respect to a Mortgage Loan, the amount of each
monthly installment on such Mortgage Loan, whether principal and interest or
escrow or other payment, required or permitted to be paid by the Mortgagor in
accordance with the terms of the Mortgage Loan Documents.
“Mortgage Note”: The promissory note executed by a Mortgagor and secured by a
Mortgage Instrument evidencing the indebtedness of the Mortgagor under a
Mortgage Loan.
“Mortgaged Property”: The residential real property that is encumbered by a
Mortgage Instrument, including all buildings and fixtures thereon.
“Mortgagor”: Any obligor under a Mortgage Note and Mortgage Instrument.
“Net Servicing Fee”: The amount payable to the Servicer under the applicable
Servicing Agreement related to a Mortgage Loan as consideration for servicing
the Mortgage Loan as of the applicable Sale Date, net of guaranty fees, any
lender paid mortgage insurance premiums, any excess servicing fees or other
amounts of the gross Servicing Compensation not retained by the Servicer.
“Non-Consented Servicing Rights”: Any servicing rights in which the required
Investor Consent has not been obtained as of the scheduled Sale Date.
“Non-MERS Mortgage Loan”: A Mortgage Loan which is eligible for registration
with MERS but is not registered with MERS.
“Obligations”: As defined in the definition of Excluded Obligations for purposes
of that definition.


9

--------------------------------------------------------------------------------





“Offering Information”: The written information, the Bid Data Tape and other
loan level data, tapes, and/or written statements provided to the Purchaser by
or on behalf of the Seller in the preparation of the Purchaser’s bid with
respect to the Servicing Rights.
“Originator”: With respect to any Mortgage Loan, the Person(s) that (i) took the
loan application, (ii) processed the loan application, (iii) underwrote the loan
application, and/or (iv) closed or funded the Mortgage Loan.
“Party” or “Parties”: The Seller and/or the Purchaser, as applicable.
“Person”: An individual, a corporation, a partnership, a limited liability
company, a joint venture, a trust, an unincorporated association or
organization, a government body, agency or instrumentality or any other entity.
“Pool”: One or more Mortgage Loans which have been aggregated pursuant to the
requirements of the applicable Investor, and have been pledged to secure or
support payments on specific securities or participation certificates or
delivered to an Investor in a sale transaction and assigned one pool number by
such Investor.
“Prior Servicer”: Any Person that was a Servicer (other than the Purchaser) or
subservicer of any Mortgage Loan before the applicable Transfer Date, or that
administered any Mortgage Loan related service or program before the applicable
Transfer Date.
“Purchase Price”: With respect to each Eligible Asset sold by the Seller to the
Purchaser under this Agreement, the product of the principal balance of the
related Mortgage Loan as of the applicable Cut-off Date and the applicable
Purchase Price Percentage.
“Purchase Price Percentage”: With respect to each Eligible Asset sold by the
Seller to Purchaser under this Agreement, the purchase price percentage used in
the calculation of the Purchase Price as set forth on Schedule 3.01.
“Purchaser”: As defined in the preamble to this Agreement.
“Purchaser Indemnitee”: As defined in Section 9.01 of this Agreement.
“Recipient”: As defined in Section 11.13(a) of this Agreement.
“Reconciliation Date”: With respect to any Sale Date, the [***] Business Day
thereafter.
“Reconciliation Report”: As defined in Section 3.02 of this Agreement.
“Sale Date”: March 29, 2019, or such other date(s) as may be mutually agreed
upon by the Parties and subject, in each case, to the conditions precedent set
forth in this Agreement, on which the Purchaser shall acquire all economic and
legal right, title and interest in and to the Servicing Rights sold by the
Seller pursuant to this Agreement on such date.
“SCRA”: Servicemembers Civil Relief Act, as amended.
“Seller”: As defined in the preamble to this Agreement.
[***]


10

--------------------------------------------------------------------------------





“Servicer”: The Person contractually obligated, at any time, to administer the
servicing rights under the Servicing Agreements.
“Servicing Agreements”: The contracts (including, without limitation, any
pooling agreement, servicing agreement, custodial agreement or other agreement
or arrangement) and the Investor Guides and all other applicable rules,
regulations, procedures, manuals and guidelines incorporated therein, defining
the rights and obligations of the Investor and the Servicer, with respect to
Mortgage Loans.
“Servicing Compensation”: The annual aggregate amount payable to Servicer under
the applicable Servicing Agreement related to a Mortgage Loan as consideration
for servicing such loan, expressed as a percentage of the unpaid principal
balance thereof, and excluding Ancillary Fees.
“Servicing Rights”: With respect to a Mortgage Loan, collectively, (i) the
rights and obligations to service, administer, collect payments for the
reduction of principal and application of interest thereon, collect payments on
account of taxes and insurance, pay taxes and insurance, remit collected
payments, provide foreclosure services, provide full escrow administration, (ii)
any other obligations required by any Agency or Insurer in, of, for or in
connection with such Mortgage Loan pursuant to the applicable Servicing
Agreement, (iii) the right to possess any and all documents, files, records,
Mortgage File, servicing documents, servicing records, data tapes, computer
records, or other information pertaining to such Mortgage Loan or pertaining to
the past, present or prospective servicing of such Mortgage Loan, (iv) the right
to receive the Servicing Compensation and any Ancillary Fees arising from or
connected to such Mortgage Loan and the benefits derived from and obligations
related to any accounts arising from or connected to such Mortgage Loan, (v) the
right to be reimbursed for Advances, (vi) the exclusive right to commercialize
relationships with the Mortgagors and (vii) all rights, powers and privileges
incident to any of the foregoing, subject, in each case, to any rights, powers
and prerogatives retained or reserved by the applicable Agencies.
“Servicing Rights Repurchase Price”: The sum of the following with respect to
any Eligible Asset purchased under this Agreement: (a) (i) the applicable
Purchase Price Percentage, which shall be reduced by [***] percent ([***]%) on
each anniversary of the Sale Date and shall equal zero (0) on the [***]
anniversary of the Sale Date, multiplied by (ii) the unpaid principal balance of
the related Mortgage Loan, provided, however, that if the related Mortgage Loan
has been the subject of a modification or any other principal reduction or
forbearance, for the purposes of this calculation, the unpaid principal balance
of the Mortgage Loan shall not be reduced by the amount of any principal
reduction made in connection with such modification, principal reduction or
forbearance; plus (b) the related advances made by the Purchaser to the extent
the Purchaser has not been reimbursed for such advances in connection with the
related Mortgage Loan and Servicing Rights; plus (c) the cost of any transfer
fees such as documentary stamp taxes, recording fees, and transfer taxes. The
calculation of the Servicing Rights Repurchase Price shall be based on the date
on which the Purchaser submits the related claim to the Seller, for the purpose
of the reduction described in clause (a)(i), but shall be based on the unpaid
principal balance of the Mortgage Loan as of the date of repurchase, for the
purpose of calculation of the unpaid principal balance as described in clause
(a)(ii). Any Servicing Rights Repurchase Price payable pursuant to this
Agreement shall be reduced by any applicable Document Holdback Amount, which has
not been released to the Seller pursuant to this Agreement.
“Servicing Transfer Instructions”: The instructions detailing the procedures
pursuant to which the Seller shall effect the transfer of Servicing Rights,
Mortgage Files and Custodial Funds to the Purchaser or the Subservicer, which
instructions are attached hereto as Exhibit C.
“Settlement Schedule”: With respect to any Sale Date, the settlement schedule
attached as Annex A to the related Bill of Sale, which schedule shall be in the
form attached hereto as Annex A to this Agreement.


11

--------------------------------------------------------------------------------





“Solvent”: With respect to the Seller, the aggregate fair market value of the
Seller’s assets exceeds the sum of the Seller’s liabilities, including an
appropriate portion of the Seller’s contingent liabilities, taking into account
the probability that such liabilities will become actual liabilities.
“State Agency”: Any state or local agency with authority to (i) regulate the
business of the Purchaser or the Seller or any Originator or Prior Servicer,
including without limitation any state or local agency with authority to
determine the investment or servicing requirements with regard to mortgage loans
originated, purchased or serviced by the Purchaser or the Seller or (ii)
originate, purchase or service mortgage loans, or otherwise promote mortgage
lending, including without limitation state and local housing finance
authorities.
“Subservicer”: [***], or such other subservicer appointed by the Purchaser to
subservice the Mortgage Loans commencing on the applicable Transfer Date.
“Third Party Claim”: Shall have the meaning set forth in Section 9.04.
“Trailing Loan Documents”: Each of the documents described in part B of
Exhibit 1.1 attached hereto.
“Transfer Date”: With respect to any Mortgage Loan, the date on which the
transfer of the related Servicing Rights from the Seller to the Purchaser is
effective on the records of the applicable Investor, which date for Mortgage
Loans that are Fannie Mae Loans shall be July 1, 2019 (or if not a Business Day,
the next Business Day), and for Mortgage Loans that are Freddie Mac Loans shall
be August 1, 2019 (or if not a Business Day, the next Business Day), or in each
case such other date or dates as mutually agreed upon by the Parties.
“Underdisclosed Insurance Loan”: A Mortgage Loan with respect to which the
Seller, the Originator or any Prior Servicer disclosed to the applicable
Mortgagor a mortgage insurance or guaranty payment amount that was less than the
applicable payment amount required by Applicable Requirements or otherwise
necessary to maintain the related mortgage insurance or guaranty in accordance
with its terms or Applicable Requirements.
“Underdisclosed Insurance Loan Deficiency”: With respect to any Underdisclosed
Insurance Loan, an amount equal to the aggregate deficiency between the mortgage
insurance or guaranty payment amount required by Applicable Requirements or
otherwise necessary to maintain the applicable mortgage insurance or guaranty in
accordance with its terms or Applicable Requirements and the insurance or
guaranty payment amount that was disclosed to the applicable Mortgagor by the
Seller, the Originator or any Prior Servicer, for the period from the applicable
Sale Date through the date the last such payments are required.
“USDA”: The United States Department of Agriculture or any successor thereto.
“VA”: The United States Department of Veterans Affairs or any successor thereto.
Section 1.02    General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(a)Terms used in this Agreement have the meanings assigned to them in this
Agreement (as defined herein), and include the plural as well as the singular,
and the use of any gender herein shall be deemed to include the other gender.
(b)Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles.


12

--------------------------------------------------------------------------------





(c)References herein to a “Section,” shall be to the specified section(s) of
this Agreement and shall include all subsections of such section(s).
(d)The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provisions.
(e)Section headings and other similar headings are not to be considered part of
this Agreement, are solely for convenience of reference, and shall not affect
the meaning or interpretation of this Agreement or any of its provisions.
(f)Each reference to any federal, state or local statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder.
(g)References to days shall mean consecutive calendar days unless otherwise
specified as “Business Days”.
(h)Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
(i)This Agreement shall be construed as having been jointly drafted by the
Parties hereto, and neither shall be deemed to be the drafting party for
purposes of interpreting the language herein or otherwise resolving ambiguous
terms and no rule of strict construction shall be applied against any Person.
ARTICLE II


SALE OF SERVICING RIGHTS AND RELATED MATTERS
Section 2.01    Items to be Sold, Transferred and Assigned. Upon the terms and
subject to the conditions of this Agreement, pursuant to a Bill of Sale executed
by the Purchaser and the Seller in accordance with the provisions of Section
2.02 and/or Section 2.03, as applicable, and subject to the Applicable
Requirements, the Seller shall, on and as of each Sale Date, sell, transfer and
assign to the Purchaser, and the Purchaser shall purchase and assume from the
Seller, all of the Seller’s legal and beneficial right, title, interest in and
to the applicable (i) Servicing Rights, (ii) Advances, (iii) Custodial Funds and
(iv) Mortgage Files; provided, however, that the Purchaser neither purchases nor
assumes any Excluded Obligation, other than as required by Applicable
Requirements.
The Seller and the Purchaser hereby agree that the Servicing Rights, Advances,
Custodial Funds and Mortgage Files relating to the Mortgage Loans set forth on
Schedule 2.01, adjusted to reflect the final population of Mortgage Loans set
forth in the related Settlement Schedule, shall be purchased by the Purchaser on
such Sale Date.
In the event an Investor Consent has not been obtained or another condition to
closing has not been satisfied with respect to the Fannie Mae Loans or the
Freddie Mac Loans prior to the scheduled Sale Date, the parties shall mutually
agree on the applicable Purchase Price Percentage to apply to the Fannie Mae
Loans and the Freddie Mac Loans, respectively, and a subsequent Sale Date and,
if necessary, a subsequent Transfer Date for the Mortgage Loans for which the
related Investor Consent has not yet been obtained or another closing condition
has not been satisfied.
Except to the extent provided in this Agreement, the Purchaser shall be entitled
to receive all of the Servicing Compensation and Ancillary Fees payable with
respect to the Mortgage Loans and related Servicing


13

--------------------------------------------------------------------------------





Rights under the Servicing Agreements following the Cut-off Date and, during the
Interim Servicing Period, the Seller shall retain, report and remit such amounts
pursuant to the Interim Servicing Requirements.
Section 2.02    Evidence of Sale. Prior to the applicable Sale Date, the
Purchaser and the Seller shall execute and deliver the documents required by
each Investor in connection with the transfer of the Servicing Rights hereunder,
in form and substance reasonably satisfactory to the Purchaser and the Seller
and in compliance with the Applicable Requirements. At least [***] Business Days
prior to the applicable Sale Date, the Seller shall deliver a Data Tape relating
to such Sale Date to the Purchaser in mutually agreeable form and substance. On
each Sale Date, the Seller and the Purchaser shall execute and deliver a Bill of
Sale with respect to the Servicing Rights being sold on such Sale Date (subject
to the satisfaction of the terms of this Agreement, including but not limited
to, the representations, warranties, covenants and conditions precedent set
forth herein).
Section 2.03        Servicing Transfer Instructions. In connection with the
transfer of the Servicing Rights from the Seller to the Purchaser pursuant to
this Agreement, each of the Seller and the Purchaser shall comply, and the
Purchaser shall cause the Subservicer to comply, with the Servicing Transfer
Instructions in all material respects, and take, or cause the Subservicer to
take, all steps necessary or appropriate to effectuate and evidence the transfer
of the servicing of the related Mortgage Loans to the Purchaser. The Servicing
Transfer Instructions may be modified from time to time by mutual agreement
between the Purchaser and the Seller and the Parties agree to negotiate in good
faith any changes that may be required due to operational requirements, data
requirements or otherwise. In any instance in which the Servicing Transfer
Instructions conflict with the terms of this Agreement, this Agreement shall
control.
Section 2.04    Transfer in Accordance with Applicable Requirements. In
connection with the transfer of the Servicing Rights from the Seller to the
Purchaser pursuant to this Agreement, each of the Seller and Purchaser shall
comply, and the Purchaser shall cause the Subservicer to comply, with all
Applicable Requirements, including the requirements and guidelines of any
Agency, the CFPB and any other Governmental Authority.
ARTICLE III


PAYMENT OF PURCHASE PRICE AND RELATED MATTERS
Section 3.01    Payment of Purchase Price by the Purchaser. Subject to the terms
and conditions herein, with respect to any sale of Servicing Rights pursuant to
the terms in Article II, the Purchase Price shall be paid by the Purchaser to
the Seller as follows:
(a)Sale Date Payment. On each Sale Date for each Eligible Asset sold pursuant to
this Agreement, the Purchaser shall pay to the Seller, in immediately available
funds, an amount equal to (i) [***] percent ([***]%) of the applicable estimated
Purchase Price allocable to such Eligible Asset, which estimated Purchase Price
shall be based on the unpaid principal balance of the related Mortgage Loans as
of the Estimation Date less (ii) the amounts set forth in the related Settlement
Schedule for any Mortgage Loans that are Adjustment Mortgage Loans.
(b)Transfer Date Payment. Within [***] Business Days after each Transfer Date,
the Purchaser shall pay to the Seller, in immediately available funds, an amount
equal to (i) [***] percent ([***]%) of the applicable Purchase Price allocable
to the related Eligible Asset for such Transfer Date less the allocable portion
of the Purchase Price paid with respect to such Eligible Asset pursuant to
Section 3.01(a) (including the deductions reflected in the related Settlement
Schedule for any Mortgage Loans that are Adjustment Mortgage Loans), provided
that the Purchaser has verified


14

--------------------------------------------------------------------------------





that the Seller has satisfied all requirements to complete the servicing
transfer for the related Mortgage Loans and has complied with all applicable
laws and regulations, including but not limited to CFPB Bulletin 2014-1, dated
August 19, 2014.
(c)Document Holdback Amount. Following the applicable Transfer Date, the
Purchaser shall cause the related Document Custodian to review the contents of
the Mortgage Files and, promptly upon the completion of such review, shall
identify to the Seller any Document Holdback Mortgage Loans relating to such
Transfer Date. Beginning [***] days after the applicable Transfer Date, for any
Mortgage Loan relating to such Transfer Date for which the Mortgage Files have
been reviewed by the related Document Custodian, the Purchaser shall release a
portion of the Document Holdback Amount to the Seller in an amount equal to a
fraction, the numerator of which is the number of such reviewed Mortgage Loans
with no Document Exceptions, plus the number of Mortgage Loans which have paid
off in full or been repurchased by Seller, and the denominator of which is the
total number of Mortgage Loans. Thereafter, on a monthly basis, the Purchaser
shall release to the Seller from the remaining Document Holdback Amount an
amount equal to a fraction, the numerator of which is the number of any
additional Mortgage Loans determined not to have Document Exceptions, plus the
number of Mortgage Loans (without duplication with respect to prior releases
from the Document Holdback Amount) as to which no Document Exceptions have been
identified within [***] months following the applicable Document Custodian’s
receipt of the related Legal Documents, plus the number of additional Mortgage
Loans which have paid off in full or been repurchased by Seller, and the
denominator of which is the total number of Mortgage Loans. Notwithstanding the
foregoing, the Purchaser shall retain [***] of the initial Document Holdback
Amount, which remaining Document Holdback Amount will be paid by the Purchaser
to the Seller once all document deficiencies relating to the Legal Documents for
all Mortgage Loans have been cured or the Mortgage Loans have been paid off or
the Parties have mutually agreed on an adjustment to the Purchase Price with
respect to any Servicing Rights relating to Mortgage Loans with uncured document
deficiencies relating to the Legal Documents. To the extent that the Seller
cannot cure a Document Exception within the earlier of (i) the date such
document is required to be delivered to the applicable Document Custodian for
purposes of Pool recertification or otherwise and (ii) [***] days following the
date on which a Document Exception has been identified to the Seller (other than
a Document Exception based on the failure of the applicable recorder’s office to
return a Mortgage Instrument or an Assignment of Mortgage Instrument delivered
by the Seller to such recorder’s office, for which only clause (i) shall apply),
the Purchaser may (in its reasonable discretion) take steps to correct such
Document Exceptions and deduct Purchaser’s reasonable costs relating to such
corrections including reasonable internal labor costs, from the remaining
Document Holdback Amount. On the date [***] months after the last Transfer Date,
Purchaser shall release the remainder of the Document Holdback Amount minus the
amount Purchaser reasonably estimates as its expected costs relating to
correcting remaining uncured Document Exceptions, including reasonable internal
labor costs; provided, however, that if the Document Exception for a Mortgage
Loan is reasonably determined to be incurable, and the related document is
reasonably necessary to service the related Mortgage Loan in accordance with
Applicable Requirements, including without limitation for the Purchaser or its
subservicer to foreclose on or modify the related Mortgage Loan, the Purchaser
shall have the option to require the Seller to repurchase the Servicing Rights
for such Mortgage Loan at the applicable Servicing Rights Repurchase Price. In
the event that the Purchaser notifies the Seller in writing that it is
exercising its option to require the Seller to repurchase such Servicing Rights,
the Seller shall remit the applicable Servicing Rights Repurchase Price within
[***] days of such notice, and repurchase such Servicing Rights from the
Purchaser in accordance with Applicable Requirements.


15

--------------------------------------------------------------------------------





(d)Set-off. The Seller hereby grants the Purchaser a right of set-off against
the payments provided under Sections 3.01(b) and (c) (or any portion thereof)
against the Seller’s obligations to the Purchaser under this Agreement,
including obligations in respect of early payoff protection, repurchase of
Servicing Rights or Mortgage Loans and indemnification, provided the Purchaser
has provided the Seller with notice of the Purchaser’s intent to set off at
least [***] days prior to such set off and the Seller has not paid the
applicable amount to the Purchaser. The Seller further agrees that should the
Purchaser reimburse itself in such manner, such reimbursement shall not act as a
limitation of any other right or remedy the Purchaser may have under the law or
this Agreement.
(e)Reconciliation Payments. On or prior to the [***] Business Day following the
applicable Reconciliation Date, the Purchase Price with respect to any sale of
Servicing Rights shall be adjusted in accordance with the applicable amount set
forth on the related Reconciliation Report. To the extent that the Purchase
Price set forth in the applicable Settlement Schedule exceeds the actual
Purchase Price as reconciled, the Seller shall refund the applicable portion of
the Purchase Price to the Purchaser by the end of the following Business Day
(taking into account any proportionate reduction of the Document Holdback Amount
in respect of each related Document Holdback Mortgage Loan). To the extent that
the aggregate Purchase Price set forth on the applicable Reconciliation Report
exceeds the Purchase Price set forth in the applicable Settlement Schedule, the
Purchaser shall pay such excess to the Seller by the end of the following
Business Day (taking into account any proportionate increase of the Document
Holdback Amount in respect of each related Document Holdback Mortgage Loan). The
Parties intend that any amount payable under this Section 3.01(e) shall be
characterized as a correction to the purchase price relating to the applicable
Servicing Rights for federal, state and local income tax purposes, and neither
Party shall take any position on any tax return or tax filing inconsistent
therewith.
(f)No payment under this Section 3.01 shall constitute a waiver by the Purchaser
of, or otherwise limit or reduce, any of the Seller’s indemnification or
repurchase obligations under Article IX or elsewhere in this Agreement.
(g)Notwithstanding anything contained herein to the contrary, the Purchaser
shall have no obligation to make any payment under any subsection of this
Section 3.01 with respect to any Non-Consented Servicing Rights.
(h)Further notwithstanding anything contained herein to the contrary, the
Purchase Price may be paid in such percentages and at such times upon which the
Seller and the Purchaser may mutually agree in the related Bill of Sale and
Settlement Schedule.
Section 3.02    Reconciliation Report. On each Reconciliation Date, the Seller
shall furnish to the Purchaser a final settlement report (each, a
“Reconciliation Report”) which includes, among other things, the final unpaid
principal balance of each related Mortgage Loan and the corresponding final
Purchase Price for the related Servicing Rights sold on the related Sale Date,
in each case after application of adjustments to be made pursuant to Sections
3.01(a) and 3.01(e) of this Agreement, amounts required to be included in the
Custodial Accounts and outstanding Advance balances. In the event the
Reconciliation Report shows an error in the Purchase Price, it shall be
accompanied with sufficient supporting detail that an error has occurred. In
such a case, the Party benefiting from the error shall (i) pay an amount
sufficient to correct and reconcile the Purchase Price, Custodial Funds,
Advances or such other amounts, and (ii) provide a reconciliation statement and
such other documentation sufficient to satisfy the other Party (in such other
Party’s exercise of its reasonable discretion) concerning the accuracy of such
reconciliation.


16

--------------------------------------------------------------------------------





Section 3.03    Custodial Funds and Advances. Within [***] Business Days after
each Transfer Date, all related Custodial Funds and all other funds and
collections in connection with the Mortgage Loans held by or on behalf of the
Seller or, to the extent permitted under Applicable Requirements, previously
used by or on behalf of the Seller (or any Prior Servicer) to make Advances with
respect to the Mortgage Loans and not previously reimbursed shall be remitted
and delivered by the Seller to the Subservicer in compliance with all Applicable
Requirements and the Servicing Transfer Instructions. For the avoidance of
doubt, prior to transferring the Custodial Funds, the Seller shall fully fund
the Custodial Account to take into account all prepaid principal, including
prepayments in full and curtailments, and interest received with respect to the
Mortgage Loans to the extent such funds were previously used to make Advances
and not reimbursed. In no event shall the Seller net or deduct any Advances from
Custodial Funds when transferring funds to the Subservicer. The Seller shall
furnish the Purchaser and the Subservicer with a schedule of all Custodial Funds
and other amounts remitted to the Subservicer and shall reconcile such amounts
in accordance with the Servicing Transfer Instructions and Applicable
Requirements. The Seller shall furnish the Purchaser with a schedule of all
unreimbursed Advances made by the Seller, including Advances previously made
from prepaid principal, including prepayments in full and curtailments, and
interest received with respect to the Mortgage Loans, in the Custodial Account,
as of the related Transfer Date pursuant to the terms of Section 6.02(f).To the
extent that any Advances are outstanding with respect to each Mortgage Loan as
of the related Transfer Date (other than Advances funded from the Custodial
Account from prepaid principal, including prepayments in full and curtailments,
and interest received with respect to the Mortgage Loans, and not reimbursed to
such Custodial Account), the Purchaser shall purchase such Advances from the
Seller at a price equal to the outstanding balance of such Advance and pay the
Seller for such amounts within [***] Business Days after the date on which the
Purchaser receives the report and related supporting documents for such Advances
described in Section 6.02(f). To the extent the Seller subsequently recovers any
Advances reimbursed by Purchaser, the Seller shall remit such recoveries to the
Purchaser within [***] Business Days of receipt thereof. For the avoidance of
doubt, the Purchaser shall not have any obligation to reimburse the Seller for
any Advance or portion of any Advance except to the extent such Advance or such
portion of an Advance is eligible for reimbursement or recovery from any
applicable Investor pursuant to Applicable Requirements.
Section 3.05    Certain Refunds; Adjustments for Advances.
(a)Prepayments. In the event that a Mortgage Loan prepays in full within [***]
months following the related Sale Date, the Seller shall refund to the Purchaser
the portion of the Purchase Price paid by the Purchaser allocable to the
Servicing Rights relating to such Mortgage Loan on or before the [***] Business
Day of the month following the last month of the [***]-month period during which
such prepayment occurs.
(b)Non-Consented Servicing. The Purchaser shall not acquire, and shall not pay
any amount for, any Non-Consented Servicing Rights.
(c)Advances. If the Seller or the Purchaser reasonably determines that any
Advances taken into account in the payment by the Purchaser, including Advances
previously funded by or on behalf of the Seller or a Prior Servicer from amounts
in the Custodial Account, are not reimbursable by the applicable Agency, or the
reimbursements then due thereunder are less than the amount of such
non-reimbursable Advances, the Party making such determination will notify the
other Party in writing and such amounts shall be subject to indemnification as
and to the extent provided in Section 9.01(xi). If Seller provides such
indemnification and such Advances are subsequently reimbursed and paid to the
Purchaser, the Purchaser shall remit such reimbursements to the Seller within
[***] Business Days.


17

--------------------------------------------------------------------------------





Section 3.05    Form of Payment to be Made. Unless otherwise agreed to by the
Parties, all payments to be made by a Party to another Party, or such other
Party’s designee, shall be made by wiring immediately available funds in United
States dollars to the accounts designated by the receiving Party in accordance
with such Party’s written instructions as set forth in Exhibit 3.05 attached
hereto or such other instructions as a Party may require after written notice
hereunder.
Section 3.06    Underdisclosed Insurance Loan Deficiencies. In the event that,
at any time following the applicable Sale Date, either Party has knowledge of
the existence of an Underdisclosed Insurance Loan, such Party shall notify the
other Party of such Underdisclosed Insurance Loan within [***] Business Days of
acquiring such knowledge; provided, however, that either Party’s failure to
provide such notice to the other Party within such [***] Business Day period
will not relieve the Seller of its obligations hereunder. Within [***] Business
Days of such notification, the Seller shall calculate the Underdisclosed
Insurance Loan Deficiency in accordance with Applicable Requirements and provide
to the Purchaser in writing such calculation, along with reasonable supporting
documentation related thereto. Within [***] Business Days of the date due for
such calculation, the Seller shall pay to the applicable mortgage insurance
provider an amount necessary to eliminate such Underdisclosed Insurance Loan
Deficiency, and promptly thereafter provide to the Purchaser documentation of
such provider’s receipt of such funds. The Purchaser’s rights and remedies under
this Section 3.06 are in addition to any other rights or remedies the Purchaser
has under this Agreement.
ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER
As an inducement to the Purchaser to enter into this Agreement and to consummate
the transactions contemplated hereby, the Seller represents, warrants and
covenants as follows (it being understood that, unless otherwise expressly
provided herein, each such representation and warranty is made to the Purchaser
as of the date hereof and each applicable Sale Date and all of the
representations, warranties and covenants of the Seller contained herein shall
survive each such Sale Date):
Section 4.01    Due Organization and Good Standing. The Seller is a state
chartered bank, duly organized, validly existing, and in good standing under the
laws of the State of Washington. The Seller has, and at all relevant times has
had, in full force and effect (without notice of possible suspension, revocation
or impairment) all required qualifications, permits, approvals, licenses, and
registrations to conduct all activities in all states in which its activities
with respect to the Mortgage Loans or the Servicing Rights require it to be
qualified or licensed, except where the failure of the Seller to possess such
qualifications, licenses, permits, approvals, and registrations would not be
reasonably expected to have a Material Adverse Effect on Seller.
Section 4.02    Authority and Capacity. The Seller has all requisite corporate
power, authority and capacity to carry on its business as it is now being
conducted, to execute and deliver this Agreement and to perform all of its
obligations hereunder. The Seller has all requisite power and authority to enter
into this Agreement, and the agreements to which it is or will become a party
contemplated by this Agreement, and to carry out the transactions contemplated
hereby. The Seller does not believe, nor does it have any cause or reason to
believe, that it cannot perform each and every covenant required of it contained
in this Agreement.
Section 4.03    Effective Agreement. The execution, delivery and performance of
this Agreement by the Seller and consummation of the transactions contemplated
hereby have been or will be duly and validly authorized by all necessary
corporate or other action. This Agreement has been duly and validly executed and
delivered by the Seller, and this Agreement is a valid and legally binding
agreement of the Seller enforceable against the Seller in accordance with its
terms, subject to bankruptcy, insolvency and similar


18

--------------------------------------------------------------------------------





laws affecting generally the enforcement of creditor’s rights and the discretion
of a court to grant specific performance.
Section 4.04    No Conflict. Neither the execution, delivery or performance of
this Agreement nor the consummation of the transactions contemplated hereby, nor
compliance with their terms and conditions of this Agreement, shall (a) violate,
conflict with, result in the breach of, constitute a default under, be
prohibited by, or require any additional approval (except as shall have been
obtained or made as of the related Sale Date) under any of the terms, conditions
or provisions of (i) the articles of incorporation, bylaws or other
organizational documents of the Seller, (ii) any mortgage, indenture, deed of
trust, loan or credit agreement or other material agreement or instrument to
which the Seller is now a party or by which the Seller is bound, or (iii) any
provision of any applicable law, ordinance, rule, regulation of any Governmental
Authority applicable to the Seller, or any order, judgment, government directive
or decree of any court or Governmental Authority applicable to the Seller or its
assets, except where such conflict by the Seller would not be reasonably
expected to have a Material Adverse Effect; or (b) result in the creation or
imposition of any lien, charge or encumbrance of any nature upon, the Servicing
Rights, any of the Mortgage Loans or any of the properties or assets of the
Seller other than as contemplated by this Agreement or as may be imposed by the
Agencies pursuant to applicable Servicing Agreements.
Section 4.05    Consents, Approvals and Compliance. Except for the Investor
Consents, there is no requirement applicable to the Seller to make any filing
with, or to obtain any permit, authorization, consent or approval of, any Person
as a condition to the execution and delivery by the Seller of, and the lawful
performance by the Seller of its obligations under, this Agreement. The Seller
is approved and in good standing with each applicable Agency and Insurer. The
Seller has complied with, and is not in default under, any law, ordinance,
requirement, regulation, rule, or order applicable to its business or
properties, the violation of which could reasonably be expected to materially
and adversely affect the operations or financial condition of the Seller or its
ability to perform its obligations hereunder. The Seller is an approved seller
and servicer for Fannie Mae and Freddie Mac and is a mortgagee approved by the
Secretary of HUD pursuant to Section 203 of the National Housing Act. The Seller
is an approved member in good standing in the MERS system. No event has
occurred, including but not limited to a change in insurance coverage, that
could reasonably be expected to make the Seller unable to comply with the
eligibility requirements of any applicable Agency.
Section 4.06    Ability to Transfer. The Seller has complied with the bulk
transfer or any similar statutory provisions in effect in any jurisdiction, the
laws of which apply to such transfer, assignment and conveyance, and received
any required approvals thereunder in connection with the transfer, assignment
and conveyance of the Servicing Rights by the Seller pursuant to this Agreement.
The transfer, assignment and conveyance of the Servicing Rights by the Seller
under this Agreement is not subject to the HSR Act. The Seller has the right and
ability to transfer all servicing information and all documentation, tapes,
reports and other information required to be provided to the Purchaser or its
designee, in accordance with the terms of this Agreement and all such transfers
shall be in compliance with the Applicable Requirements.
Section 4.07    Insurance. Errors and omissions and fidelity insurance coverage,
in amounts as required by the Applicable Requirements, is in effect with respect
to the Seller. The Seller shall maintain such coverage, in amounts as required
by the Applicable Requirements, until the transactions contemplated by this
Agreement have been consummated in accordance with terms hereof.
Section 4.08    Litigation. There is no litigation, claim, demand, proceeding or
governmental investigation existing or pending or, to the Seller’s knowledge,
threatened, or any order, injunction or decree outstanding, against or relating
to the Seller or with respect to any Servicing Agreement or any Mortgage Loan
that could reasonably be expected to have a Material Adverse Effect on the
Servicing Rights being purchased by the Purchaser hereunder, the Mortgage Loans,
the performance by the Seller of its obligations


19

--------------------------------------------------------------------------------





(or by the Purchaser of its future obligations) under the Servicing Agreements
or the sale, assignment and transfer of Servicing Rights or the right to receive
any Servicing Compensation or the performance by the Seller of its obligations
under this Agreement. Other than as disclosed in Schedule 4.08, in the preceding
[***] month period, no governmental agency, Investor, Insurer, rating agency,
trustee, master servicer or any other party to a Servicing Agreement has
provided written notice to the Seller claiming or stating that the Seller has
violated, breached or not complied with any Applicable Requirements in
connection with the servicing of the related Mortgage Loans which has not been
resolved by the Seller that in each case could reasonably be expected to have a
Material Adverse Effect on the Servicing Rights for such related Mortgage Loans
being purchased by the Purchaser hereunder, such related Mortgage Loans, the
performance by the Seller of its obligations (or by the Purchaser of its future
obligations) under the Servicing Agreements or the sale, assignment and transfer
of Servicing Rights or the right to receive any Servicing Compensation or the
performance by the Seller of its obligations under this Agreement, other than
written notices which the Seller is prohibited by Applicable Requirements from
disclosing on Schedule 4.08.
Section 4.09    No Accrued Liabilities. With respect to each Mortgage Loan and
Servicing Rights, there are no accrued or contingent liabilities of the Seller
included in its financial statements with respect to the Mortgage Loans or
Servicing Rights for which the Purchaser would be responsible, with respect to
occurrences prior to the applicable Sale Date.
Section 4.10    [Reserved].
Section 4.11    Sanctions; Anti-Corruption Compliance. None of the Seller, its
Affiliates, or any of their directors, officers, or employees is a person that
is (i) a target of United States economic, financial, or trade sanctions in
force from time to time, (ii) named, identified, or described on any blocked
person list, specially designated nationals lists, prohibited persons list, or
other official list of restricted persons with whom United States persons may
not conduct business, including, but not limited to, restricted party lists
published or maintained by the United States government, including, without
limitation, the respective governmental institutions and agencies of any of the
foregoing including, without limitation, the Office of Foreign Assets Control
and the United States Department of State, or (iii) owned or controlled by, or
an actor on behalf of, any persons described in clauses (i) and (ii). The Seller
has implemented practices and procedures in accordance with Applicable
Requirements to comply with the foregoing restrictions.
Section 4.12    Mortgage Loans and Servicing Rights. As of the applicable Sale
Date and, in the case of Sections 4.12.1 (General Compliance), 4.12.7
(Application of Funds), 4.12.8 (Mortgage Insurance), 4.12.9 (Compliance with
Laws), 4.12.10 (Filing of Reports), 4.12.11 (Custodial Accounts), 4.12.12
(Advances), 4.12.13 (Investor Remittances and Reporting), 4.12.14 (Taxes and
Charges), 4.12.15 (Hazard and Related Insurance), 4.12.23(ARM Loans), 4.12.24
(Tax Service Contract and Initial Flood Certifications) and 4.12.27 (Credit
Information; Credit Reporting), as of the applicable Transfer Date, or such
other date as expressly provided:
Section 4.12.1    General Compliance. Each Mortgage Loan, Servicing Right and
Advance conforms to the Applicable Requirements, and each Mortgage Loan was
eligible for sale to, insurance by, or pooling to back securities issued or
guaranteed by, or participation certificates issued by, the applicable Agency,
Insurer or other Person upon such sale, issuance of insurance or pooling, if
any. There has been no improper act or omission or error by the Seller or any
Originator or Prior Servicer with respect to the origination, underwriting,
sale, pooling or servicing of any of the Mortgage Loans. Each Mortgage Loan has
been originated, underwritten, sold, pooled and serviced in compliance with all
Applicable Requirements and Accepted Servicing Practices. All collection efforts
by or on behalf of the Seller have been performed timely, prudently and in
compliance with all Applicable Requirements and Accepted Servicing Practices and
all “first legal” actions were timely achieved in accordance with Applicable
Requirements. The Seller is not in default and is otherwise in material
compliance with respect to the Seller’s obligations under the Servicing


20

--------------------------------------------------------------------------------





Agreements or Applicable Requirements. The Servicing Agreements do not contain
any provisions that reasonably would be expected to impose upon the Purchaser or
the Servicer any obligations in addition to those typically imposed upon
servicers of standard Investor servicing rights. No servicer default, servicer
termination event, event of default or other default or breach has occurred by
the Seller under any Servicing Agreement, and to the Seller’s knowledge, no
event has occurred which with the passage of time or the giving of notice or
both would: (A) constitute a material default or breach by the Seller under any
Servicing Agreement or under any Applicable Requirement; (B) permit termination,
modification or amendment of any such Servicing Agreement by a third party
without the consent of the Seller; (C) enable any third party to demand that
either the Seller or the Purchaser either incur any repurchase obligations
pursuant to a Servicing Agreement or provide indemnification for any amount of
losses relating to a breach of a loan representation or warranty; (D) impose on
the Seller or the Purchaser sanctions or penalties in respect of any Servicing
Agreement; or (E) rescind any insurance policy or reduce insurance benefits in
respect of any Servicing Agreement which would result in a material breach or
trigger a default of any obligation of the Seller under any Servicing Agreement.
With respect to each Bankruptcy Loan, the Seller or Prior Servicer has provided
the related Mortgagor with all applicable disclosures relating to fees charged
to the Mortgagor in connection with the related bankruptcy proceeding in
accordance with all Applicable Requirements.
Section 4.12.2    Enforceability of Mortgage Loan. Each Mortgage Loan is
evidenced by a Mortgage Note and is duly secured by a Mortgage Instrument, in
each case, on such forms and with such terms as comply with all Applicable
Requirements. Each Mortgage Note and related Mortgage Instrument is genuine and
each Mortgage Loan and related Mortgage Instrument is the legal, valid and
binding obligation of the parties thereto and the maker thereof, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting generally the enforcement of creditors’ rights and the discretion of a
court to grant specific performance. All parties to each such Mortgage Note and
Mortgage Instrument had legal capacity to execute such Mortgage Note and
Mortgage Instrument and each Mortgage Note and Mortgage Instrument has been duly
and properly executed by such parties. No Mortgage Loan is subject to any rights
of rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the related Mortgage Note or
Mortgage Instrument, or the exercise of any right thereunder, render either such
Mortgage Note or such Mortgage Instrument unenforceable by the Seller or the
Purchaser, in whole or in part, or subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, and no such right of
rescission, set-off, counterclaim, or defense has been asserted with respect
thereto.
Section 4.12.3    Disbursement; Future Advances. Except with respect to the
Mortgage Loans set forth on Schedule 4.12.44, the full original principal amount
of each Mortgage Loan (net of any discounts) has been fully advanced or
disbursed to the Mortgagor named therein, there is no requirement for future
advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been satisfied. All costs, fees and expenses incurred in making,
closing or recording each Mortgage Loan have been paid. Any future advances that
were made in connection with a Mortgage Loan have been consolidated with the
outstanding principal amount secured by the related Mortgage Instrument, and the
secured principal amount, as consolidated, bears a single interest rate and
single repayment term. The lien of the related Mortgage Instrument securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy meeting the standards set forth in Section 4.12.5 of
this Agreement. The consolidated principal amount does not exceed the original
principal amount of such Mortgage Loan.
Section 4.12.4    Priority of Lien. Each Mortgage Instrument has been duly
acknowledged and recorded or sent for recordation and is a valid and subsisting
first lien, and each related Mortgaged Property is free and clear of all
encumbrances and liens having priority over the lien of the related Mortgage
Instrument,


21

--------------------------------------------------------------------------------





except for (i) liens for real estate taxes and special assessments not yet due
and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording,
acceptable to mortgage lending institutions generally and (iii) other matters to
which like properties are commonly subject which do not interfere with the
benefits of the security intended to be provided by such Mortgage Instrument or
the use, enjoyment, value or marketability of the related Mortgaged Property.
There are no delinquent tax or assessment liens against any Mortgaged Property.
All tax identifications and property descriptions in each Mortgage Instrument
are legally sufficient.
Section 4.12.5    Title Insurance. Except for any Mortgage Loan secured by a
Mortgaged Property as to which an opinion of counsel of the type customarily
rendered in such state in lieu of title insurance has been received and complies
with Applicable Requirements, a valid and enforceable title policy, or a
commitment to issue such a policy, has been issued and is in full force and
effect for such Mortgage Loan in the amount not less than the original principal
amount of such Mortgage Loan, which title policy insures that the related
Mortgage Instrument is a valid first lien on the Mortgaged Property therein
described and that such Mortgaged Property is free and clear of all liens having
priority over the lien of such Mortgage Instrument. All provisions of such
insurance policy have been and are being complied with, such policy is in full
force and effect and all premiums due thereunder have been paid. As to each such
policy, the Seller and any Originator and Prior Servicer have complied with all
applicable provisions and all applicable statutes and regulations, there has
been no act or omission which would or may invalidate any such policy, there has
been no event or condition which may result in the revocation, cancellation or
expiration of such policy, and the insurance is and will remain in full force
and effect with respect to the related Mortgage Loan. There are no defenses,
counterclaims, or rights of set-off against the Seller or any other Person
affecting the validity or enforceability of any such policy.
Section 4.12.6    No Default/No Waiver. Other than with respect to borrower
payments that have not yet caused a mortgage loan to become a Delinquent Loan or
Foreclosure Loan and as disclosed to the Purchaser on the related Data Tape,
there is no default, breach, violation or event of acceleration existing under
any Mortgage Loan, and no event has occurred that, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration. Neither the Seller nor any
Originator or Prior Servicer has, except in accordance with Applicable
Requirements, (i) agreed to any material modification, extension or forbearance
in connection with any Mortgage Note or Mortgage Instrument, (ii) released,
satisfied or canceled any Mortgage Note or Mortgage Instrument in whole or in
part or released any party thereto in whole or in part, (iii) subordinated any
Mortgage Instrument in whole or in part, (iv) released any Mortgaged Property in
whole or in part from the lien of any Mortgage Instrument or (v) induced,
solicited or knowingly received any advance of funds by a party other than the
Mortgagor, directly or indirectly, for the payment of any amount required under
the Mortgage Loan. Within [***] Business Days following the applicable Sale
Date, the Seller shall provide the final report to the Purchaser, with respect
to the Mortgage Loans, identifying all modifications, extensions or forbearances
previously completed or currently in process and the terms thereof. All such
modifications, extensions or forbearances are permitted and/or required by
Accepted Servicing Practices or Applicable Requirements.
Section 4.12.7 Application of Funds. All payments received by or on behalf of
the Seller with respect to any Mortgage Loan have been remitted and properly
accounted for in compliance with and as required by Applicable Requirements and
Accepted Servicing Practices.
Section 4.12.8    Mortgage Insurance. Each Mortgage Loan, if required by the
applicable Agency, is insured as to payment defaults by a policy of primary
mortgage guaranty insurance and/or pool insurance in the amount required, and by
an Insurer approved, by such Agency, and all provisions of such primary mortgage
guaranty insurance policy and/or pool insurance policy have been and are being
complied with, such policy is in full force and effect and all premiums due
thereunder have been paid. As to any


22

--------------------------------------------------------------------------------





mortgage insurance (including, without limitation, any primary or pool mortgage
insurance), the Seller and any Originator and Prior Servicer have complied with
applicable provisions of the applicable insurance contract and Applicable
Requirements, all premiums or other charges due thereunder have been paid, there
has been no act or omission which would or may invalidate any such insurance,
there has been no event or condition which may result in the revocation,
cancellation or expiration of such coverage, and the insurance is in full force
and effect with respect to each Mortgage Loan. There are no defenses,
counterclaims, or rights of set-off affecting the validity or enforceability of
any mortgage insurance or pool insurance with respect to any Mortgage Loan. All
appropriate disclosures related to such mortgage insurance or pool insurance
were accurately prepared and have been timely provided to each Mortgagor in
compliance with the Applicable Requirements and Accepted Servicing Practices. No
Mortgage Loan is insured by the FHA or guaranteed by the VA or USDA.
Section 4.12.9    Compliance with Laws. The Seller, and to the Seller’s
knowledge, each Originator and Prior Servicer have complied with the Applicable
Requirements in all material respects with respect to the Mortgage Loans and the
subject matter of this Agreement, including, without limitation, the federal
Fair Housing Act, federal Equal Credit Opportunity Act and Regulation B, federal
Fair Credit Reporting Act, federal Truth in Lending Act and Regulation Z,
National Flood Insurance Act of 1968, federal Flood Disaster Protection Act of
1973, federal Real Estate Settlement Procedures Act and Regulation X, federal
Fair Debt Collection Practices Act, federal Home Mortgage Disclosure Act,
federal Homeowners Protection Act of 1998, and state consumer credit and usury
codes and laws. In addition, any Mortgage Loan that is subject to any prepayment
penalties or late fee provisions fully complies with all applicable federal,
state and local laws, regulations and Applicable Requirements and such
prepayment penalties or late fees are fully enforceable against each Mortgagor,
subject to bankruptcy, insolvency and similar laws affecting generally the
enforcement of creditors’ rights and the discretion of a court to grant specific
performance. All parties that have had any interest in any Mortgage Loan,
whether as mortgagee, assignee, pledgee, servicer or otherwise, are (or, during
the period in which they held and disposed such interest, were) (1) in
compliance with any and all applicable licensing requirements of the laws of the
jurisdiction and state wherein the related Mortgaged Property is located and had
all requisite licenses, permits and approvals required in such jurisdiction, and
(2) either (A) organized under the laws of such state, (B) qualified to do
business in such state, (C) federal savings and loan associations or national
banks having principal offices in such state, or (D) not doing business in such
state.
Section 4.12.10    Filing of Reports. The Seller has filed or will file in a
timely manner all reports required by the Agencies, Insurers and other
Applicable Requirements with respect to the Mortgage Loans and the Servicing
Rights. The Seller has filed (or caused to be filed), and hereafter shall file
(or cause to be filed), all IRS Forms, including but not limited to Forms
1041-K1, 1041, 1099-INT, 1099-MISC, 1099A and 1098, as appropriate, which are
required to be filed with respect to the Servicing Rights for activity that
occurred on or before each applicable Transfer Date.
Section 4.12.11    Custodial Accounts. All Custodial Accounts required to be
maintained by the Seller have been established and continuously maintained in
compliance with Applicable Requirements and Accepted Servicing Practices.
Custodial Funds received by or on behalf of the Seller have been properly
credited to the appropriate Custodial Account in a timely manner and in
compliance with Applicable Requirements and Accepted Servicing Practices, and
have been retained in and disbursed from the Custodial Accounts in compliance
with the Applicable Requirements and Accepted Servicing Practices and any funds
in such Custodial Accounts that have been used by or on behalf of the Seller or
a Prior Servicer to make payments of shortfalls relating to prepaid principal
and interest or Advances have been or will be reimbursed to the Custodial
Account prior to transfer of the Custodial Funds to the Purchaser or its
designee pursuant to this Agreement or shall be or will be otherwise accounted
for in the reconciliation of funds in the Custodial


23

--------------------------------------------------------------------------------





Accounts and Advances consistent with this Agreement, Accepted Servicing
Practices and Applicable Requirements. Mortgage Escrow Payments received by the
Seller have been credited to the appropriate Custodial Account maintained for
escrow payments, and have been retained in and disbursed from such Custodial
Account in accordance with the Applicable Requirements. In accordance with
Applicable Requirements, the Seller has analyzed the payments required to be
deposited into the appropriate Custodial Accounts maintained for escrow payments
and adjusted the payment thereto in order to eliminate any deficiency, and
Seller has properly accounted for any deficiency resulting from using amounts in
the Custodial Account to make Advances, which deficiency will be appropriately
funded in the reconciliation of funds in the Custodial Accounts and Advances
consistent with this Agreement, Accepted Servicing Practices and Applicable
Requirements. With regard to Mortgage Loans that provide for Mortgage Escrow
Payments, the Seller has (a) computed the amount of such payments in compliance
with Applicable Requirements, (b) paid on a timely basis all charges and other
items to be paid out of the Mortgage Escrow Payments in compliance with the
Applicable Requirements, and when required by the applicable Servicing Agreement
have advanced their own respective funds to pay such charges and items, and (c)
timely delivered to the related Mortgagors the statements and notices required
by Applicable Requirements in connection with Custodial Accounts, including
without limitation statements of taxes and other items paid out of the Mortgage
Escrow Payments and notices of adjustments to the amount of the Mortgage Escrow
Payments. With respect to Mortgage Escrow Payments, there exist no deficiencies
in connection therewith for which customary arrangements for repayment thereof
have not been made in compliance with the Applicable Requirements and Accepted
Servicing Practices, and, except with respect to modified Mortgage Loans as
permitted by Applicable Requirements, no Mortgage Escrow Payments or other
charges or prepayments due from Mortgagor have been capitalized under any
Mortgage Instrument or the related Mortgage Note. All funds received by the
Seller in connection with the satisfaction of Mortgage Loans, including
foreclosure proceeds and insurance proceeds from hazard losses, have been
deposited in the appropriate Custodial Account and all such funds have been
applied to pay accrued interest on the Mortgage Loans, to reduce the principal
balance of the Mortgage Loans in question, or for reimbursement of repairs to
the Mortgaged Property or as otherwise required by Applicable Requirements or
are on deposit in the appropriate Custodial Account.
Section 4.12.12    Advances. Subject to Investor rights under applicable
Investor Guides, the Advances are valid and subsisting accounts owing to the
Seller, made pursuant to and in accordance with the Applicable Requirements and
are recoverable under the Servicing Agreements, are carried on the books of the
Seller at values determined in accordance with generally accepted accounting
principles, are legally collectible from the applicable party and are not
subject to any set-off or claim that could be asserted against the Seller. Each
Advance made by or on behalf of the Seller or a Prior Servicer (and each
trailing invoice received by the Purchaser on or after the related Transfer Date
for services rendered prior to such Transfer Date), including any Advance funded
from amounts in the Custodial Account, that is reimbursed or paid by the
Purchaser to the Seller or a third party service provider or has otherwise been
funded from amounts in the Custodial Account is fully reimbursable to the
Purchaser as an Advance in accordance with Applicable Requirements. Each Advance
has supporting backup documentation in original or imaged form, and the Seller
has not received any notice from the applicable Investor, any Insurer or any
other Person in which such Person disputes or denies a claim by the Seller for
reimbursement in connection with any such Advance.
Section 4.12.13    Investor Remittances and Reporting. The Seller and each
Originator and Prior Servicer (a) have timely remitted or otherwise made
available to each Investor (i) all principal and interest payments received to
which such Investor is entitled under the applicable Servicing Agreements,
including without limitation any guaranty fees, and (ii) all advances of
principal and interest payments required by such Servicing Agreements, and (b)
have properly prepared and timely submitted to each Investor all reports in
connection with such payments required by the Applicable Requirements and
Accepted Servicing Practices.


24

--------------------------------------------------------------------------------





Section 4.12.14    Taxes and Charges. All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments and
ground rents relating to the Mortgage Loans that were due prior to the
applicable Sale Date or Transfer Date, as applicable, have been timely paid by
the Seller or a Prior Servicer in compliance with Applicable Requirements and
Accepted Servicing Practices. There are no liens for delinquent taxes,
delinquent assessments or other liens against any Mortgaged Property as of the
applicable Sale Date for such Mortgage Loan.
Section 4.12.15    Hazard and Related Insurance. All improvements upon each
Mortgaged Property are insured against loss by fire, hazard (and, where required
pursuant to Applicable Requirements, flood) and/or extended coverage insurance
policies, in the amount, by an Insurer and otherwise in compliance with and in
the manner as may be required by Applicable Requirements. All such insurance
policies are in full force and effect, all premiums with respect to such
policies that were due prior to the applicable Sale Date have been paid by the
applicable due date, and all provisions of such primary mortgage guaranty
insurance policy have been and are being complied with. There has been no act or
omission of the Seller or any Prior Servicer that would or may invalidate any
such insurance, there has been no event or condition which may result in the
revocation, cancellation or expiration of such coverage, and the insurance is
or, when issued, will be, and will remain in full force and effect with respect
to each Mortgage Loan. There are no defenses, counterclaims, or rights of
set-off against the Seller affecting the validity or enforceability of any such
insurance.
Section 4.12.16    Damage, Condemnation, and Related Matters. To the best of the
Seller’s knowledge, there exists no physical damage to any Mortgaged Property
from fire, flood, mold, windstorm, earthquake, tornado, hurricane or any other
similar casualty, which physical damage is not adequately insured against for
which the Purchaser, as the transferee of the Servicing Rights, would bear the
risk of loss for the cost of repair or replacement or otherwise be liable to the
applicable Agency. With respect to any Mortgage Loan that is a Delinquent Loan
for which the related Mortgaged Property is located in a disaster area declared
by any federal or state government in the [***] months prior to the applicable
Sale Date, the Seller has (i) obtained a property inspection of the Mortgaged
Property conducted following the disaster event and has been in contact with the
Mortgagor, or has attempted to contact the Mortgagor in accordance with
Applicable Requirements, regarding any material damage to such property and/or
hardship to the Mortgagor resulting from such disaster to the extent required by
the applicable Agency and has complied with all other disaster relief
requirements of the applicable Agency and (ii) disclosed to the Purchaser if it
has been informed of material damage to such property or hardship to the
Mortgagor resulting from such disaster. There is no proceeding pending for the
total or partial condemnation of, or eminent domain with respect to, any
Mortgaged Property, except as disclosed to the Purchaser on the related Data
Tape. All of the improvements that were included for the purpose of determining
the appraised value of any Mortgaged Property lie wholly within the boundaries
and building restriction lines of such Mortgaged Property, and no improvements
on adjoining properties encroach upon such Mortgaged Property. With respect to
any Mortgaged Property, to the Seller’s knowledge, the related Mortgagor is not
in and has not been in violation of, no prior owner of such property was in
violation of, and the property does not violate any standards under, any
applicable statutes, ordinances, rules, regulations, orders or decisions
relating to pollution, protection of human health or the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata and natural resources), including, without limitation, all
applicable statutes, ordinances, rules, regulations, orders or decisions
relating to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, petroleum and petroleum
products, asbestos and asbestos-containing materials, polychlorinated biphenyls
and lead and lead-containing materials, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of such items.


25

--------------------------------------------------------------------------------





Section 4.12.17    Mortgage Files and Other Documents; Pools and Certifications.
Subject to the process for resolution of Document Exceptions, as provided in
this Agreement, and except for outstanding Trailing Loan Documents, each
Mortgage File contains each of the documents and instruments specified in
Exhibit 1.1 attached hereto and includes all documents required by the
applicable Investor and such other documents as may be necessary to demonstrate
compliance with Applicable Requirements. The Mortgage Loan Documents to be
delivered to the Purchaser will include all documents customarily available as
of the time of delivery that are necessary in order for Purchaser’s Document
Custodian(s) to finally certify and/or recertify the Pools and Mortgage Loans,
as applicable, in accordance with the Applicable Requirements. Each Mortgage
Loan included in a Pool meets all eligibility requirements of the applicable
Investor for inclusion in such Pool. The securities and participation
certificates backed by, or payments with respect to which are supported by, the
related Pools have been issued on uniform documents pursuant to the Applicable
Requirements without any material deviations therefrom. All books, records and
accounts of the Seller and the Seller’s Document Custodian(s) with respect to
the Servicing Rights and the Mortgage Loans are true, complete, properly
maintained, and accurately reflect the subject matter thereof in accordance with
industry standards such that the Purchaser would not reasonably be expected to
incur a Loss after the applicable Sale Date as a result of any deficiency in any
Mortgage File.
Section 4.12.18    Good Title. The Seller is the sole owner and holder of all
legal and beneficial right, title and interest in and to the Servicing Rights,
Advances, Custodial Funds and Mortgage Files immediately prior to the conveyance
thereof pursuant to Section 2.01 of this Agreement. The sale, transfer and
assignment by the Seller to the Purchaser of the Servicing Rights and the
related documents, and the instruments required to be executed by the Seller and
delivered to the Purchaser pursuant to the Applicable Requirements, are, and
will be on the applicable Sale Date, valid and enforceable in accordance with
their terms and will effectively vest in the Purchaser good and marketable title
to the Servicing Rights and the related documents, free and clear of any and all
liens, claims, or encumbrances. The Seller has the sole and full right and
authority to sell and assign the Servicing Rights and the related documents to
the Purchaser pursuant to this Agreement. As of the applicable Sale Date, the
Seller is not obligated, contractually or otherwise, to sell or offer to sell
any of the Servicing Rights and the related documents to any Person other than
the Purchaser.
Section 4.12.19    Fraud. No misrepresentation, error, negligence or fraudulent
action or omission has occurred on the part of Seller or, to Seller’s knowledge,
any other Person (including without limitation any borrower, appraiser, builder
or developer, credit reporting agency, settlement agent, realtor, broker or
correspondent) in connection with the origination and/or servicing of any
Mortgage Loan, any Servicing Agreement or the application of any insurance
proceeds with respect to a Mortgage Loan or the Mortgaged Property.
Section 4.12.20    Representations and Warranties to Investor. All
representations and warranties made by the Seller to the applicable Investor in
connection with the Mortgage Loans and Servicing Rights in any Servicing
Agreement or otherwise were true and correct as of the date made and are
incorporated herein by reference, hereby restated, and inure to the benefit of
the Purchaser.
Section 4.12.21    Accuracy of Data. The characteristics of the Mortgage Loans,
Servicing Rights and Advances (including, without limitation, delinquency rates,
escrow balances, average weighted servicing spread, interest rates, outstanding
principal balances and loan modifications) included in the Data Tape, the
Settlement Schedule and the Offering Information provided to the Purchaser and
all updated data files relating to the Mortgage Loans, Servicing Rights and the
Advances and information regarding the Custodial Funds provided to the Purchaser
with respect to the applicable Transfer Date are, or were as of the date
provided or indicated therein, true and accurate.


26

--------------------------------------------------------------------------------





Section 4.12.22    No Recourse. None of the Servicing Agreements nor any other
agreement or understanding applicable to any of the Mortgage Loans provides for
recourse to the Seller or Servicer for losses incurred in connection with (or
any obligation to repurchase or reimburse, indemnify or hold harmless any Person
based upon) the default or foreclosure of, or acceptance of a deed in lieu of
foreclosure or other transfer or sale of the Mortgaged Property in connection
with, a Mortgage Loan, except insofar as such recourse is based upon a failure
of the Servicer to comply with the Applicable Requirements before or after the
applicable Sale Date.
Section 4.12.23    ARM Loans. With respect to each adjustable rate Mortgage
Loan, all of the terms of such Mortgage Note and Mortgage Instrument may be
enforced by the holder thereof, its successors and assigns. With respect to each
adjustable rate Mortgage Loan, the Seller has, and each Prior Servicer has,
properly and accurately and in compliance with all Applicable Requirements and
Accepted Servicing Practices (a) entered into its system all data required to
service the Mortgage Loan, (b) adjusted the mortgage interest rate on each
interest adjustment date, (c) adjusted the monthly payment on each payment
adjustment date, (d) calculated the amortization of principal and interest on
each payment adjustment date, and (e) executed and delivered any and all notices
regarding interest rate and payment adjustments. No Mortgage Note or Mortgage
Instrument related to a Mortgage Loan contains terms or provisions that would
result in negative amortization, nor does any such Mortgage Note or Mortgage
Instrument contain any term or provision whereby its Mortgagor is permitted
prospectively to convert the Mortgage Loan to a fixed-rate mortgage loan.
Section 4.12.24    Tax Service Contracts and Initial Flood Certifications. As of
the applicable Sale Date and at all relevant times prior to the applicable
Transfer Date, all of the Mortgage Loans have a valid tax service contract and
flood certification contract. As of the Transfer Date, all of the Mortgage Loans
will have a valid, fully paid, transferable, life of the loan tax service
contract with CoreLogic, Inc. or the Seller shall promptly reimburse the
Purchaser for the actual out-of-pocket cost of obtaining such a tax service
contract; provided, however, that such reimbursement to the Purchaser shall be
capped at $75 per loan. As of the Transfer Date, all of the Mortgage Loans will
have a valid, fully paid, transferable, life of the loan flood certification
contract with CoreLogic, Inc. or the Seller shall promptly reimburse the
Purchaser for the actual out-of-pocket cost of obtaining such a flood
certification contract; provided, however, that such reimbursement to the
Purchaser shall be capped at $6 per loan. Each Mortgage Loan has had a flood
zone determination conducted in compliance with the Applicable Requirements and
such determination is contained in the appropriate Mortgage File. Each such tax
service and flood certification contract is transferable to the Purchaser as a
fully paid, transferable, life of the loan tax service contract or flood
certification contract. The Seller shall provide to the Purchaser or its
Subservicer all information necessary obtain new tax servicing contracts or
flood certification contracts required pursuant to this Section 4.12.24 and such
information shall be accurate and complete. The Seller shall undertake all
obligations under this Section 4.12.24 at its sole cost and expense, and the
Seller shall be solely responsible for any direct costs, expenses and fees
(including, without limitation, any and all transfer fees and charges, and
incremental costs, expenses and fees) incurred by the Purchaser in connection
with the aforementioned tax service and flood zone certification contracts,
subject to the reimbursement limitations set forth above. The Parties shall use
their reasonable best efforts to minimize the costs associated with the transfer
between vendors of any such tax service and flood certification contracts.
Section 4.12.25    No Buydown Provisions; No Graduated Payments or Contingent
Interests. Other than as set forth on the Data Tape, no Mortgage Loan contains
provisions pursuant to which monthly payments are paid or partially paid with
funds deposited in any separate account established by the Seller, the
Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor, nor does it contain any other similar provisions which may
constitute a “buydown” provision. For any


27

--------------------------------------------------------------------------------





Mortgage Loan disclosed on the Data Tape as having a “buydown” provision, the
applicable buydown account is fully funded and shall be transferred to the
Purchaser or its designee. No Mortgage Loan is a graduated payment mortgage
loan, and no Mortgage Loan contains a shared appreciation or other contingent
interest feature.
Section 4.12.26    SCRA. Other than as set forth on the Data Tape, no Mortgagor
with respect to any Mortgage Loan has notified the Seller, and the Seller has no
knowledge of any relief requested or allowed to any Mortgagor under the SCRA or
similar state statute or regulation. For any Mortgage Loan disclosed on the Data
Tape as being an SCRA loan, there have been no failures to comply with
Applicable Requirements with respect to such SCRA loan.
Section 4.12.27    Credit Information; Credit Reporting. As to each consumer
report (as defined in the Fair Credit Reporting Act, Public Law 91-508) or other
credit information contained in the Mortgage File, the Seller has full right and
authority and is not precluded by law or contract from furnishing such
information to the Purchaser. The Seller has, in its capacity as servicer for
each Mortgage Loan, caused to be fully furnished to credit reporting agencies,
in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (i.e., favorable and unfavorable)
on each Mortgagor.
Section 4.12.28    Assignments of Mortgage. Each Mortgage Loan has been duly and
properly assigned to the current Investor to the extent required by Applicable
Requirements and all Assignments of Mortgage Instruments for such Mortgage Loan
required under Applicable Requirements are included in the applicable Mortgage
File maintained by the Seller’s Document Custodian(s).
Section 4.12.29    Residential Properties. Each Mortgaged Property securing a
Mortgage Loan consists of a residential dwelling satisfying the requirements of
the applicable Agency.
Section 4.12.30    Eligible Loan. Each Mortgage Loan is an Eligible Loan.
Section 4.12.31    Lending Program. No Mortgage Loan was originated pursuant to
a federal, state or local “affordable housing,” “community lending” or other
similar mortgage loan program.
Section 4.12.32    Mortgagors. For each Mortgage Loan, the Seller or the
Originator verified the identity of the Mortgagor using methods that comply with
Applicable Requirements. To the Seller’s knowledge, no Mortgagor is, or at any
time on or after the date the related Mortgage Note was executed has been,
identified by the Office of Foreign Assets Control of the United States
Department of Treasury as a specially designated national or blocked person.
Section 4.12.33    No Additional Collateral. The Mortgage Note is not and has
not been secured by any collateral other than the lien of the corresponding
Mortgage Instrument.
Section 4.12.34    Deeds of Trust. In the event the Mortgage Instrument
constitutes a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in the Mortgage Instrument, and no fees or expenses are or will become payable
by the Purchaser, or the applicable Investor, or their respective successors and
assigns to the trustee under the deed of trust, other than in connection with a
trustee’s sale after default by the Mortgagor.
Section 4.12.35    Customary Provisions. The Mortgage Loan Documents contain
customary and enforceable provisions that render the rights and remedies of the
holder thereof adequate for the realization against the Mortgaged Property of
the material benefits of the security provided thereby, including, (i) in the
case of a Mortgage Instrument designated as a deed of trust, by trustee’s sale
and (ii)


28

--------------------------------------------------------------------------------





otherwise, by judicial foreclosure. There is no homestead or other exemption
available to a Mortgagor that would prevent the sale of the Mortgaged Property
by trustee’s sale or the foreclosure of the Mortgage Instrument.
Section 4.12.36    Casualty Insurance Proceeds. No casualty insurance proceeds
for property damage have been used by Seller to reduce Mortgage Loan balances or
for any other purpose, other than the making of repairs to the Mortgaged
Property and other than with the consent of the applicable Insurer providing
mortgage insurance, to the extent that such consent was required under the
Applicable Requirements. Additionally, there are no uninsured casualty losses or
casualty losses where coinsurance has been (and the Seller has no reason to
believe, will be) claimed by an Insurer or where the loss, exclusive of
contents, is greater than the recovery, less actual expenses incurred in such
recovery from the Insurer.
Section 4.12.37    Condominiums and Planned Unit Developments. If the Mortgaged
Property is an individual unit in a condominium project or an individual unit in
a planned unit development (a “Unit”), then the common elements and property of
the condominium project or the common areas and property of the planned unit
development are insured against loss by fire, hazards of extended coverage,
flood and such other hazards as required by Applicable Requirements.
Additionally, without limiting the foregoing, each required insurance policy is
in a form and amount, and is issued by an Insurer, that is acceptable under
Applicable Requirements with respect to the condominium project or planned unit
development. Additionally, if the Mortgaged Property is a Unit, then general
liability, fidelity and all other insurance required by Applicable Requirements
is maintained in connection with the condominium project or planned unit
development, and each required insurance policy is in a form and amount, and is
issued by an Insurer, that is acceptable under Applicable Requirements with
respect to the condominium project or planned unit development. All such
insurance policies are in full force and effect, and all premiums with respect
to such policies have been paid. Each insurance policy required includes the
following special endorsements, to the extent required by the Applicable
Requirements:
(a)    Advance written notice will be given in writing to the mortgagee, its
successors and/or assigns in the event the policy is to be canceled, no earlier
than the time specified in the Applicable Requirements.
(b)    The mortgagee, its successors and/or assigns, or such other appropriate
Persons specified by the Applicable Requirements, are named in the mortgagee
clause or loss payment clause, requiring any loss be paid to the mortgagee, its
successors and/or assigns, or such other appropriate Persons. This clause must
be written into the policy and provide that in the event of loss, the interest
of the mortgagee as successor in interest is not impaired by an act or neglect
of the Mortgagor, any foreclosure, notice of sale or any change in ownership of
the Mortgaged Property. The Seller has provided the appropriate Insurer with
such notice, or has obtained such consent, as is necessary to designate the
appropriate Persons required by the Applicable Requirements as loss payee on
each such insurance policy.
Section 4.12.38    Environmental Issues. No Mortgaged Property violates and has
been in violation of any applicable statutes, ordinances, rules, regulations,
orders or decisions with regard to pollutants or hazardous or toxic substances,
including without limitation the Comprehensive Environmental Response,
Compensation and Liability Act, Federal Water Foliation Control Act, Clean Air
Act, and Toxic Substances Control Act, as such laws are amended and supplemented
from time to time and any similar federal, state or local statutes, rules and
regulations.
Section 4.12.39    Other Agreements. The Seller is not a party to or subject to
any agreement, stipulation, conditional approval, memorandum of understanding,
notice of determination,


29

--------------------------------------------------------------------------------





consent decree, advisory settlement, compromise, litigation or other agreement
or understanding with any Agency (including, without limitation, HUD), court,
Governmental Authority or body, or other Person which (i) seeks to modify or
clarify or has the effect of modifying or clarifying any of the terms of the
Applicable Requirements (solely with respect to the Servicing Rights and/or the
Mortgage Loans), (ii) otherwise affects (A) the Seller’s or the Purchaser’s
servicing obligations and practices (solely with respect to the Servicing Rights
and/or the Mortgage Loans) including, but not limited to, escrow practices and
except as otherwise addressed in this Agreement, (B) the Purchaser’s rights and
duties set forth in this Agreement, including with respect to the Servicing
Rights being acquired by the Purchaser, or (C) the economic value of the
Servicing Rights being acquired by the Purchaser.
Section 4.12.40    Repurchase/Indemnification Agreement. Except as set forth on
Schedule 4.12.40, no Mortgage Loan is subject to any indemnification agreement
or an agreement for the submission of claims with an Investor. No Mortgage Loan
is subject to an unresolved repurchase or make whole claim or request from any
Investor.
Section 4.12.41    High Cost Loans. No Mortgage Loan is subject to the
provisions of the Home Ownership and Equity Protection Act of 1994, as amended
(“HOEPA”), or has an “annual percentage rate” or “total points and fees” payable
by the Mortgagor that exceeds the applicable thresholds defined under HOEPA and
its implementing regulations, including 12 C.F.R. § 1026.32(a)(1)(i) and (ii).
No Mortgage Loan is a “high cost” mortgage loan, “covered” mortgage loan, “high
risk home” mortgage loan, or “predatory” mortgage loan or any other comparable
term, no matter how defined under any federal, state or local law, provided that
this determination shall be made with respect to the relevant state or local
law, regardless of the effect of any available federal preemption, other than
exemptions specifically provided for in the relevant state or local law. No
Mortgage Loan is subject to any comparable federal, state or local statutes or
regulations, or any other statute or regulation providing for heightened
regulatory scrutiny, assignee liability to holders of such mortgage loans or
additional legal liability for mortgage loans having high interest rates, points
and/or fees. No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable
(as such terms are defined in the current Standard & Poor’s LEVELS® Glossary
Revised, Appendix E).
Section 4.12.42    Texas Refinance Mortgage Loans. Each Mortgage Loan originated
in the state of Texas pursuant to Article XVI, Section 50(a)(6) of the Texas
Constitution has been originated in full compliance with the provisions of
Article XVI, Section 50(a)(6) of the Texas Constitution, Texas Civil Statutes
and Texas Finance Code.
Section 4.12.43    Improper Allegations in Servicing File. Any written
allegation of an improper act or omission by the Seller or any Prior Servicer or
Originator that has been received by the Seller from any Mortgagor is part of
the related servicing file.
Section 4.12.44    Mortgage Loan Characteristics. The characteristics of the
Servicing Rights and related Mortgage Loans are consistent, in all material
respects, with the characteristics described in the Offering Information taking
into account ordinary payoff and liquidations of such Mortgage Loans, provided
they do not materially alter the general characteristics of the Mortgage Loans
and Servicing Rights. The Seller further represents and warrants that none of
the Mortgage Loans (a) were made to non-profit Mortgagors, (b) are graduated
payment loans, (c) other than as set forth on Schedule 4.12.44, are FHA 203(k)
loans, Fannie Mae HomeStyle renovation loans, Fannie Mae
construction-to-permanent financing loans, Freddie Mac renovation loans or
Freddie Mac construction conversion loans or (d) pay other than on a monthly
basis or have monthly payment due dates other than the first day of each month
(i.e., odd due dates). For any Mortgage Loan set forth on Schedule 4.12.44, the
applicable construction/renovation escrow account shall be fully disbursed in
accordance with Applicable Requirements prior to the applicable Sale Date.


30

--------------------------------------------------------------------------------





Section 4.12.45    Foreclosure Loans/Bankruptcy Loans. Except as identified on
the Data Tape, no Mortgage Loan is a Foreclosure Loan or a Bankruptcy Loan.
Section 4.12.46    Improvements. No improvements located on or being part of the
Mortgaged Property are in violation of any applicable zoning law or regulation
and all inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same, including but not limited to
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities and the Mortgaged Property is lawfully
occupied under applicable law. The Seller has received no notices of any
violation of any law, municipal or other governmental ordinances, orders, rules,
regulations or requirements that have not been cured, or any restrictive
covenants against or affecting the Mortgaged Property, or any part thereof, nor
is the Seller aware of any facts which might result in such a violation.
Section 4.12.47    Loan-to-Value Ratio. The loan-to-value ratio of each Mortgage
Loan did not, at the time of origination, exceed the maximum amount permitted by
the Applicable Requirements for such Mortgage Loan.
Section 4.12.48    [Reserved].
Section 4.12.49    No Refinance Arrangement. There is no agreement, arrangement
or understanding between the Seller and any Mortgagor to refinance a Mortgage
Loan.
Section 4.12.50    National Housing Act. None of the Mortgage Loans are insured
under Section 203(k) of the National Housing Act. None of the Mortgage Loans are
insured under sections 235, 245 or 265 of the National Housing Act.
Section 4.12.51    Underdisclosed Insurance Loans. No Mortgage Loan is an
Underdisclosed Insurance Loan.
Section 4.12.52    Mobile and Manufactured Homes. No residence or dwelling
included in any Mortgaged Property is a mobile home or a manufactured dwelling
which is not permanently affixed to land in accordance with Applicable
Requirements or which does not otherwise meet the requirements of the applicable
Investor.
Section 4.12.53    Payment Terms. Each Mortgage Loan has an original term to
maturity of not more than thirty (30) years, with interest payable in arrears on
the first day of each month. No Mortgage Loan contains terms or provisions which
would result in negative amortization. No Mortgage Loan is evidenced by a
Mortgage Note providing for bi-weekly payments. No Mortgage Loan provides a
Mortgagor with a flexible payment option each month pursuant to the terms of the
related Mortgage Note. No Mortgage Loan is a reverse mortgage loan or a home
equity line of credit.
Section 4.13    Quality Control Program.
(a)The Seller maintains internal quality control procedures designed to verify,
on a regular basis, the existence and accuracy of the legal documents, credit
documents and property appraisals relating to the Mortgage Loans that complies
in all respects with the Applicable Requirements. The program also is designed
to detect and prevent dishonest, fraudulent or negligent acts, errors and
omissions by officers, employees or other unauthorized persons. Except as set
forth in Schedule 4.13(a), within the [***] years immediately preceding the
Effective Date, the Seller’s internal quality control procedures and audits have
not revealed an unresolved failure to comply with Applicable Requirements that
could reasonably be expected to have a Material Adverse Effect on all


31

--------------------------------------------------------------------------------





or any portion of the Servicing Rights or on the Seller’s ability to perform its
obligations under this Agreement, except for audits which the Seller is
prohibited by Applicable Requirements from disclosing on such Schedule 4.13(a).
(b)Except as set forth in Schedule 4.13(b), none of the Seller, any Originator
or any Prior Servicer have been the subject of an audit by any Agency, Insurer
or any governmental agency, which audit asserted a material failure to comply
with Applicable Requirements that could have a Material Adverse Effect on the
Servicing Rights being purchased by the Purchaser hereunder, the Mortgage Loans,
the performance by the Seller of its obligations (or by the Purchaser of its
future obligations) under the Applicable Requirements, or the performance by the
Seller of its obligations under this Agreement, except for audits which the
Seller is prohibited by Applicable Requirements from disclosing on such Schedule
4.13(b).
Section 4.14    Broker’s Fees. There are no fees or commissions or any expenses
of any broker, finder or investment banker or anyone else acting in the capacity
of a broker, finder or investment banker for the Seller in connection with the
transactions contemplated hereby other than Mountainview Financial Solutions,
the fees, commissions and expenses of which shall be the sole responsibility of
the Seller.
Section 4.15    Ordinary Course. The consummation of the transactions
contemplated by this Agreement are in the ordinary course of business of the
Seller, and the sale and transfer of the Servicing Rights by the Seller are not
subject to any bulk transfer laws or similar statutory provisions regarding bulk
sales of assets by debtors of applicable state or federal law.
Section 4.16    Agency Notifications. The Seller has no actual notice, including
any notice received from any Agency that, other than in the normal course of the
Seller’s business, any circumstances exist that could reasonably be expected to
result in the Seller being liable to such Agency for any amount due which would
reasonably be expected to have a Material Adverse Effect by reason of: (i) any
breach of servicing obligations or breach of mortgage selling warranty to such
Agency under servicing agreements relating to the Seller’s entire servicing
portfolio for such Agency (including any unmet mortgage repurchase obligation),
(ii) any unperformed obligation with respect to mortgage loans that the Seller
is servicing for such Agency under the regular servicing option or other
mortgages subject to recourse agreements or (iii) any other unmet obligations to
such Agency under a servicing contract relating to the Seller’s entire servicing
portfolio with an Agency.
Section 4.17    Solvency; Fraudulent Conveyance. Immediately before and
immediately after giving effect to the sale occurring on each Sale Date, the
Seller (i) is Solvent, (ii) is able to pay its debts as and when such debts
become due and payable, and (iii) has adequate capital for its current and
expected business undertakings. The Purchase Price paid for each Eligible Asset
on each Sale Date constitutes reasonably equivalent value and fair consideration
for such Eligible Asset and was the product of arm’s length negotiations between
equally informed and sophisticated parties each of which was represented by
counsel.
Section 4.18    Initial Servicing Rights. The Servicing Rights being sold in
this transaction are the Servicing Rights initially created with respect to the
Mortgage Loan and have not been and are not currently subject to any agreement
purporting to sell “excess yield” or “excess servicing fees” and there has been
no previous modification or amendment relating to the Servicing Rights or
Servicing Compensation, or any sale, transfer, conveyance or assignment of less
than 100% of the Servicing Rights initially created with respect to the Mortgage
Loans. The Net Servicing Fee reflected on the Settlement Schedule is true and
correct.


32

--------------------------------------------------------------------------------





ARTICLE V


REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, the Purchaser represents, warrants and
covenants as follows (it being understood that, unless otherwise expressly
provided herein, each such representation and warranty is made to the Seller as
of the date hereof, each applicable Sale Date, and all of the representations,
warranties and covenants of the Purchaser contained herein shall survive each
Sale Date and the termination of this Agreement):
Section 5.01    Due Incorporation and Good Standing. The Purchaser is a limited
liability company, duly organized, validly existing, and in good standing under
the laws of Delaware. The Purchaser has, and at all relevant times has had, in
full force and effect (without notice of possible suspension, revocation or
impairment) all required qualifications, permits, approvals, licenses, and
registrations to conduct all activities in all states in which its activities
with respect to the Mortgage Loans or the Servicing Rights require it to be
qualified or licensed, except where the failure of the Purchaser to possess such
qualifications, licenses, permits, approvals and registrations would not be
reasonably expected to, individually or in the aggregate, have a material
adverse effect on the Seller or the transactions contemplated under this
Agreement, or otherwise impede or impair in any material respect the ability of
the Purchaser to perform its obligations under this Agreement.
Section 5.02    Authority and Capacity. The Purchaser has all requisite limited
liability company power, authority and capacity to carry on its business as it
is now being conducted, to execute and deliver this Agreement and to perform all
of its obligations hereunder. The Purchaser has all requisite power and
authority to enter into this Agreement, and the agreements to which it is or
will become a party contemplated by this Agreement, and to carry out the
transactions contemplated hereby. The Purchaser does not believe, nor does it
have any cause or reason to believe, that it cannot perform each and every
covenant required of it contained in this Agreement.
Section 5.03    Effective Agreement. The execution, delivery and performance of
this Agreement by the Purchaser and consummation of the transactions
contemplated hereby has been or will be duly and validly authorized by all
necessary corporate, shareholder or other action; and this Agreement has been
duly and validly executed and delivered by the Purchaser, and this Agreement is
a valid and legally binding agreement of the Purchaser enforceable against the
Purchaser in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting generally the enforcement of creditor’s rights and the
discretion of a court to grant specific performance.
Section 5.04    No Conflict. Neither the execution, delivery or performance of
this Agreement nor the consummation of the transactions contemplated hereby, nor
compliance with the terms and conditions of this Agreement, shall (a) violate,
conflict with, result in the breach of, or constitute a default under, be
prohibited by, or require any additional approval (except as shall have been
obtained or made as of the related Sale Date) under any of the terms, conditions
or provisions of (i) the Purchaser’s certificate of formation or limited
liability company agreement, (ii) any mortgage, indenture, deed of trust, loan
or credit agreement or other agreement or instrument to which the Purchaser is
now a party or by which the Purchaser is bound, or (iii) any provision of any
applicable law, ordinance, rule, regulation of any Governmental Authority
applicable to the Purchaser, or any order, judgment, government directive or
decree of any court or Governmental Authority applicable to the Purchaser or its
assets, or (b) result in the creation or imposition of any lien, charge or
encumbrance of any nature upon any of the properties or assets of the Purchaser.


33

--------------------------------------------------------------------------------





Section 5.05    Consents, Approvals and Compliance. Except for the Investor
Consents, there is no requirement applicable to the Purchaser to make any filing
with, or to obtain any permit, authorization, consent or approval of, any Person
as a condition to the execution and delivery by the Purchaser of, and the lawful
performance by the Purchaser of its obligations under, this Agreement. The
Purchaser has complied with, and is not in default under, any law, ordinance,
requirement, regulation, rule, or order applicable to its business or
properties, the violation of which could reasonably be expected to materially
and adversely affect the operations or financial condition of the Purchaser or
its ability to perform its obligations hereunder. The Purchaser is an approved
servicer for Fannie Mae and Freddie Mac. The Purchaser is an approved member in
good standing in the MERS system. No event has occurred, including but not
limited to a change in insurance coverage, that could reasonably be expected to
make the Purchaser unable to comply with the eligibility requirements of MERS or
any Agency or other applicable government agency.
Section 5.06    Litigation. There is no litigation, claim, demand, proceeding or
governmental investigation existing or pending, or to the Purchaser’s knowledge,
threatened, or any order, injunction or decree outstanding, against or relating
to the Purchaser that could materially and adversely affect or delay the
performance by the Purchaser of its obligations under this Agreement.
Section 5.07    Sophisticated Purchaser. The Purchaser is a sophisticated
investor and its bid and decision to purchase the Servicing Rights is based upon
the Purchaser’s due diligence and evaluation of the information and documents
provided by the Seller and the terms of this Agreement. The Purchaser has
consulted with such investment, legal, tax, accounting and other advisers as it
deems necessary.
Section 5.08    Purpose of Seller’s Representations and Warranties. The
Purchaser acknowledges that the Seller is providing the representations and
warranties in Section 4.07 (Insurance), Section 4.08 (Litigation), Section 4.12
(Mortgage Loans and Servicing Rights), and Section 4.16 (Agency Notifications)
of this Agreement solely for purposes of establishing the basis on which claims
for indemnification or may be brought under Section 9.01(i) and for purposes of
defining certain conditions to the Purchaser’s obligations to consummate the
transactions hereunder as contemplated in Article VII. In no event shall a
breach of any of the Seller’s representations and warranties in Section 4.12, or
the Seller’s knowledge or lack of disclosure thereof, be used as evidence of or
be deemed to constitute bad faith, misconduct, misrepresentation or fraud by the
Seller.
ARTICLE VI


COVENANTS
Section 6.01    Investor Consent. The purchase and sale of the Servicing Rights
and the appointment of the Subservicer as subservicer for the Mortgage Loans are
subject to approval by the applicable Investors on or before the applicable Sale
Date. In accordance with the Applicable Requirements, the Seller shall prepare
and make available to the Purchaser each Investor approval package and all other
materials necessary from the Seller to obtain the Investor Consents in a timely
manner with respect to the transfer of Servicing Rights from the Seller to the
Purchaser. Within [***] Business Days of receipt from the Seller, the Purchaser
shall complete all the Purchaser related information required in each Investor
approval package and return such information to the Seller who shall submit the
approval package to the applicable Investor and provide a fully executed copy of
such packages to the Purchaser. Thereafter, the Seller shall use its best
efforts to obtain Investor Consents promptly, and shall cooperate with the
Purchaser to facilitate the Purchaser’s participation in communications with the
Investors relating to the Investor Consent process, and the Purchaser shall
reasonably cooperate with the Seller in obtaining the Investor Consents. Upon
receipt of each Investor Consent, the Seller shall deliver to the Purchaser a
copy of each such Investor Consent. All Servicing Rights with respect to which
an Investor Consent has not been received by the applicable Sale Date shall be
removed from any transaction contemplated hereby, unless the Parties have
mutually agreed in writing to a later Sale


34

--------------------------------------------------------------------------------





Date (or Sale Dates) to accommodate a delayed Investor Consent. The Seller shall
pay any and all fees and costs charged by each Investor to secure Investor
Consents for the transactions contemplated in this Agreement, including, without
limitation, fees to the Investors for the transfer of the Servicing Rights in
accordance with the Applicable Requirements (“Investor Consent Fees”). If
applicable, the Seller shall prepare and deliver to HUD the required electronic
notification of the transfer of the Servicing Rights from the Seller to the
Purchaser in a timely manner and in accordance with all Applicable Requirements.
Section 6.02    Document Custodian; Transfer of Custody of Mortgage Files;
Assignments and Related Matters.
(a)Document Custodian. Subject to Investor requirements, the Seller shall
control the choice of the Document Custodian through each Transfer Date.
Effective as of each Transfer Date, the Purchaser may appoint a successor
Document Custodian. Effective as of each Transfer Date, the Seller shall (or
shall cause its Document Custodian to) transfer the custody of the related Legal
Documents (excluding any outstanding Trailing Loan Documents), including the
internal delivery and segregation of Legal Documents as a result of the change
of Servicer to Purchaser, to the Purchaser’s Document Custodian, U.S. Bank
National Association. The Seller shall pay for the cost to ship the Legal
Documents to such Document Custodian and the costs relating to obtaining the
applicable Investor(s) approvals relating to such change in Document Custodian,
as applicable. The Seller shall, at its expense, cause the Legal Documents
(other than any outstanding Trailing Loan Documents) relating to each Mortgage
Loan to be delivered to the Purchaser’s Document Custodian within [***] Business
Days of the applicable Transfer Date and the outstanding Trailing Loan Documents
to be delivered as provided in Section 6.02(e). The ongoing fees and costs
charged by the Document Custodians for the period prior to the applicable
Transfer Date shall be the responsibility of the Seller and, except as provided
in this Section 6.02 and Section 6.06, for the period on and after the Transfer
Date shall be the responsibility of the Purchaser. Each Mortgage File shall
clearly indicate the Seller’s and Investor’s loan numbers.
(b)[Reserved].
(c)Transfer of Imaged Mortgage File Documents. No later than [***] days prior to
the applicable Transfer Date, at the Seller’s expense, the Seller shall transfer
(by way of a medium to be agreed upon by the Parties) the Imaged Mortgage File
Documents in respect of each applicable Mortgage Loan to the Subservicer. The
Seller shall deliver such Imaged Mortgage File Documents, and such Imaged
Mortgage File Documents shall be individually indexed and organized as mutually
agreed by the Parties and the subservicer.
(d)Assignments and Related Matters.
i.Unless otherwise instructed in writing by the Purchaser or the Subservicer,
the Seller shall, at the Seller’s expense and in compliance with all Applicable
Requirements and Accepted Servicing Practices, (A) prepare and record or cause
to be prepared and recorded, as required by the applicable Investor, all prior
intervening Assignments of Mortgage Instruments; (B) with respect to Non-MERS
Mortgage Loans, prepare or cause to be prepared all Assignments of Mortgage
Instruments from the Seller to the Purchaser, and from the Purchaser to the
applicable Investor or as otherwise required by Applicable Requirements; and (C)
endorse or cause to be endorsed the Mortgage Notes in blank without recourse or
as otherwise required by the applicable Investor. The Seller shall deliver
images of the foregoing executed documents within [***] days of the applicable
Transfer Date. Additionally, the Seller shall deliver images of the foregoing
recorded documents within [***] days of recordation and deliver to the related
Document Custodian


35

--------------------------------------------------------------------------------





all original recorded Assignments of Mortgage Instruments promptly upon receipt
of same from the applicable recording office or otherwise.
ii.Unless otherwise instructed in writing by the Purchaser or the Subservicer,
in respect of MERS Mortgage Loans, the Seller shall, at the Seller’s expense,
take such actions as are necessary to cause the Purchaser to be clearly
identified, as of the Transfer Date, as the servicer of each MERS Mortgage Loan
and the Subservicer as the subservicer in the records of MERS for purposes of
the system of recording transfers of servicing of mortgage loans maintained by
MERS and the Seller shall make such other changes to the applicable MERS
registration information. The Purchaser shall accept any such transfer of
servicer or beneficial interest initiated by the Seller within the MERS system.
iii.Except with respect to any Delinquent Loan or any Foreclosure Loan for which
Servicing Rights are purchased hereunder by the Purchaser, unless otherwise
instructed in writing by the Purchaser or the Subservicer, the Seller shall, at
the Seller’s expense, register with MERS any Non-MERS Mortgage Loans in the
Purchaser’s name to the extent expressly required by the applicable Investor.
The Seller shall bear any and all costs associated with the MERS registration of
any Non-MERS Mortgage Loans. In connection with each Non-MERS Mortgage Loan, the
Seller shall, at its expense, prepare and record an Assignment of Mortgage
Instrument from the Seller to MERS.
(e)Delivery of Trailing Loan Documents. Within the earlier of (i) [***] days
following the applicable Transfer Date and (ii) the date any Trailing Loan
Document is required to be delivered to the Document Custodian pursuant to any
Applicable Requirements, the Seller shall deliver to the Document Custodian
complete and correct versions of each of the Trailing Loan Documents required to
be included in the Mortgage File related to the Servicing Rights; provided,
however, that in the case of a Mortgage Instrument or Assignment of Mortgage
Instrument that the Seller has delivered to the applicable recorder’s office in
a timely manner that has not yet been returned by such recorder’s office solely
due to a delay by such recorder’s office, the Seller shall have such additional
time to obtain and deliver such documents and the final title policy (if such
receipt of such document from the title insurer is delayed due to missing
Mortgage Instrument or Assignment of Mortgage Instrument recording information)
as is necessary but not to exceed the earlier of (i) the date such document is
required to be delivered to the applicable Investor for purposes of Pool
certification or otherwise and (ii) [***] days following the applicable Transfer
Date.
(f)Records relating to Advances. The Seller shall deliver to the Purchaser for
review, within [***] Business Days of each Transfer Date (or such other period
as agreed by the Seller and the Purchaser), an itemized list for all applicable
outstanding Advances, including at a minimum (i) loan level Advance balances,
(ii) information reflecting the date or period such Advances were made and
(iii) loan level information related to the type (i.e., delinquency, tax,
insurance, attorney fees, property inspection, etc.) and disbursement history of
each Advance (which may be in electronic format). In addition, the Seller shall,
consistent with industry standards, maintain copies of invoices or other
customary evidence consistent with Applicable Requirements with respect to each
Advance made by the Seller and shall provide to the Purchaser or its designee
(and to a Mortgagor upon request) copies of such invoices or other customary
evidence to support all Advances made with respect to the Mortgage Loans and to
support the reimbursement of such Advance. In the event the Seller fails to
provide, or fails to cause to be provided, to the Purchaser any such invoice or
other customary evidence, and the Purchaser reasonably believes that the related
Advances will not be reimbursed as a result of such failure, the Seller shall
reimburse the Purchaser for the amount of such unreimbursed Advances within
[***] Business Days of the Purchaser’s written request for reimbursement.


36

--------------------------------------------------------------------------------





Section 6.03    Undertakings by the Seller.
(j)Custodial Fund Interest and Reporting. The Seller shall pay interest on
Custodial Funds accrued through the applicable Transfer Date to the extent
interest with respect to Custodial Funds is required to be paid under the
Applicable Requirements for the benefit of Mortgagors under the Mortgage Loans.
(k)IRS Reporting. The Seller shall, at its sole cost and expense, prepare and
file with the Internal Revenue Service all reports, forms, notices and filings
required by the Internal Revenue Code and rules, regulations and interpretations
thereunder in connection with the Servicing Rights and Mortgage Loans with
respect to events that occurred prior to the applicable Transfer Date thereof,
including without limitation, the reporting of all interest paid by the Seller
for the account of Mortgagors under the Mortgage Loans, all in compliance with
Applicable Requirements and Accepted Servicing Practices.
Section 6.04    Non-Solicitation. The Seller shall not, and shall cause its
Affiliates, and each of its and their respective officers, directors and
employees, subservicer (if any), agents, representatives working on the Seller’s
behalf to not, directly or indirectly, during the remaining term of any of the
Mortgage Loans, by telephone, by mail, by internet, by facsimile, by personal
solicitation, by electronic media or otherwise take any action to solicit or
assist in the solicitation of any of the Mortgagors for any purpose, including
without limitation refinance, home equity or insurance (any such action, a
“Solicitation Action”). The Seller shall use reasonable efforts, including the
exercise of any available contractual remedies, to cause any of its agents,
representatives, Affiliates, or any Originators or Prior Servicers to not take a
Solicitation Action, provided Seller shall not be obligated to undertake any
litigation or other legal action against any Originator or Prior Servicer.
Notwithstanding the foregoing, nothing in this Section 6.04 shall prohibit the
Seller from (a) taking applications from those Mortgagors who initiate refinance
action on their own, (b) engaging in promotions to the general public, such as
mass mailings based on commercially acquired, non-targeted mailing lists, or
general, non-targeted newspaper, magazine, billboard, radio, television or
Internet advertisements, or (c) solicitations (other than solicitations for
refinancing of any Mortgage Loans) based on then-existing relationships of the
Seller with the Mortgagors other than under the Mortgage Loans.
Section 6.05    Payment of Costs. Except as otherwise provided herein, (a) the
Seller shall be responsible for all fees, costs, expenses and other amounts
payable to or with respect to [***] and (b) the Purchaser shall be responsible
for the fees, costs, expenses and other amounts payable to or with respect to
[***]. The Seller shall pay or reimburse the Purchaser for any costs and fees
incurred by the Purchaser that are the responsibility of the Seller under this
Section 6.05 within [***] Business Days of receiving an invoice for any such
amounts from the Purchaser or its designee.
Section 6.06    Review of Legal Documents; Final Certification and
Recertification. The Purchaser shall cause the Purchaser’s Document Custodian to
review all Legal Documents included in the Mortgage Files and provide the Seller
with a missing/defective document exception report in accordance with Section
3.01(c) hereof. The [***] shall be responsible for the cost and fees for
imaging, indexing, pulling and re-pulling files, recertification, transfer or
other actions required by the Investor or the Seller’s Document Custodian as a
part of the transfer of Mortgage Loan Documents or required in order for
Purchaser to complete the review contemplated in Section 3.01(c), provided,
however, that the costs relating to the review of the Legal Documents as
contemplated in Section 3.01(c) shall not exceed (i) for review of the Legal
Documents, $[***] per Mortgage Loan and (ii) for ingestion of Trailing
Documents, $[***] per document. The Seller agrees that in connection with the
final certification and/or recertification of any Pool or Mortgage Loan, the
Seller, at the [***] expense, shall deliver to the Purchaser’s Document
Custodian all documents required for such final certification and/or
recertification as they are received by or come into the possession of the
Seller.


37

--------------------------------------------------------------------------------





The Purchaser shall cooperate and use commercially reasonable efforts to cause
the Purchaser’s Document Custodian to provide to the Seller, upon reasonable
request not earlier than [***] months following the applicable Transfer Date
(and shall make available sooner to the extent received), status reports,
document tracking reports and other related information that evidences that the
Seller is delivering documents, clearing exceptions and taking all other
necessary actions in such manner as to permit final certification and/or
recertification, as the case may be, as required under Applicable Requirements
with respect to all Mortgage Loans. The Seller and the Purchaser, if requested
by either of them, shall use their reasonable best efforts to obtain
recertification waivers from each Investor. To the extent that any such waiver
is not granted, the Purchaser shall cause its Document Custodian to perform a
recertification as and when required by Applicable Requirements and [***] shall
pay any fees and/or costs of the Document Custodian in connection with such
recertification.
The Seller shall obtain such documents and shall take such steps as are
necessary to enable the Purchaser, after the Transfer Date, to obtain by the
appropriate deadline the initial certification, final certification and/or
recertification, as applicable, of any Pools or Mortgage Loans as required under
Applicable Requirements, including any required recertification of Pools and
Mortgage Loans in connection with the transfer of the Servicing Rights to the
Purchaser hereunder. The Purchaser shall cause its Document Custodian to perform
such certifications and recertifications of any Pools or Mortgage Loans required
by Applicable Requirements. If the deadline for final certification of a Pool is
on or before the date [***] days after the scheduled Transfer Date, the Seller
shall provide a written list of any deficiencies with respect to such Pools to
the Purchaser on or before the applicable Sale Date, and update such written
list on or before the Transfer Date. If the Purchaser’s Document Custodian
returns a document to the Purchaser for correction or missing information, the
Purchaser or its designee shall forward the document to the Seller, and the
Seller shall promptly correct the document or insert the appropriate information
and return the document to the Purchaser or its designee.
Section 6.07    Ordinary Course Servicing. Prior to the applicable Sale Date,
the Seller shall continue to service (or, as applicable, shall continue to cause
to have serviced) the Mortgage Loans pursuant to the terms and conditions of the
Servicing Agreement and all Applicable Requirements and Accepted Servicing
Practices. The Seller will not take or omit to take any actions which could be
expected to be reasonably likely to cause a Material Adverse Effect to the
Servicing Rights and related assets and liabilities prior to the applicable Sale
Date.
Section 6.08    [Reserved].
Section 6.09    Interim Servicing. The Seller shall interim service the Mortgage
Loans for the benefit of the Purchaser and Investors in accordance with the
Interim Servicing Requirements during the period between the applicable Sale
Date through the applicable Transfer Date. The Seller shall pay, perform and
discharge all liabilities and obligations related to the Servicing Rights and
Mortgage Loans during the Interim Servicing Period (and after the Interim
Servicing Period to the extent provided in the Interim Servicing Requirements)
in accordance with the terms and conditions of the Interim Servicing
Requirements.
Section 6.10    Notice of Material Events. Prior to the final Transfer Date, to
the extent not prohibited by Applicable Requirements and any applicable
confidentiality provisions, the Seller shall promptly give the Purchaser written
notice of (i) the occurrence of any breach by the Seller of any of its
obligations hereunder or the commencement of any litigation or proceeding or any
other material adverse event, in each case, which could reasonably be expected
to have a Material Adverse Effect, (ii) any event which, with the passage of
time, could reasonably be expected to result in a termination of any servicing
agreement between the Seller and any Agency, (iii) any notices from any Agency
(including copies of such notices) of any breach, potential breach, default or
potential default by the Seller under any servicing agreement or other agreement
between


38

--------------------------------------------------------------------------------





the Seller and such Agency, and with copies of any notices from such Agency, of
any termination, potential termination or threatened termination of any
servicing agreement or other agreement entered into between the Seller and such
Agency or loss of eligibility as an approved issuer, seller, servicer or
originator by any Agency which could reasonably be expected to have a Material
Adverse Effect, and (iv) any material notices, requests, orders or inquiries
received from the Agency or from any Governmental Authority with respect to the
Mortgage Loans and/or the Servicing Rights, and any further correspondence in
connection therewith and any periodic update with respect to the status of any
such material notices, requests, orders or inquiries.
Section 6.11    Governmental Inquiries. Each Party shall cooperate in good faith
with the other Party in responding to any inquiries or requests from any of the
other Party’s regulators or examiners regarding the origination or prior
servicing of the Mortgage Loans (including providing copies of audits, documents
and other information requested by any regulator or examiner); provided that, if
(i) prohibited by Applicable Requirements from providing any such requested
information or (ii) the underlying contract prohibits disclosure of the
requested information, such Party shall give the other Party prompt notice
thereof and shall cooperate with the other Party in responding to the applicable
regulator or examiner’s request and/or in seeking exemption from such
prohibition. Each Party shall be reimbursed by the other Party for any
reasonable out-of-pocket costs or expenses incurred in connection with the
foregoing.
Section 6.12    Delivery of Mortgage Loan Data and Files.
(a)Preliminary Data and Settlement Schedule. No later than [***] Business Days
before the applicable Sale Date, the Seller shall provide the Purchaser with the
preliminary Date Tape and Settlement Schedule with respect to the related
Servicing Rights and the related Mortgage Loans and such other information as to
which the Parties may agree, with information as of the Estimation Date, for
review and approval by the Purchaser containing the information necessary to
update the Data Tape.
(b)Sale Date Update. No later than [***] Business Days after the applicable Sale
Date, the Seller shall provide the Purchaser with the final Data Tape and
Settlement Schedule with information necessary as of the Cut-off Date to enable
the Purchaser to reconcile the estimated Purchase Price with the actual Purchase
Price.
(c)Conversion Data Tape. At least [***] days prior to the applicable Transfer
Date, the Seller shall deliver to the Purchaser a separate actual data tape with
respect to the Servicing Rights and related Mortgage Loans to test the
conversion of the Seller’s records to the Purchaser’s or its designee’s data
processing system, in accordance with the Servicing Transfer Instructions.
(d)Transfer Date Update. No later than [***] Business Days after the applicable
Transfer Date, the Seller shall provide the Purchaser with a separate data tape
or tapes with respect to the Servicing Rights and related Mortgage Loans,
updating those provided pursuant to Section 6.12(c) above, as of such Transfer
Date.
Section 6.13    [Reserved].
Section 6.14    Cooperation. To the extent reasonably possible, the Parties
shall cooperate with and assist each other, as requested, in carrying out the
purposes of this Agreement. The Parties shall cooperate with each other as
reasonably required to obtain Investor approvals and the Seller shall cooperate
as requested with the Purchaser’s efforts to obtain final certifications and
recertifications with respect to the Pools required under Applicable
Requirements. The Seller shall reasonably cooperate with the Purchaser in
providing any other information, reports, documentation, or data as may be
reasonably necessary for the Purchaser to comply


39

--------------------------------------------------------------------------------





with any Applicable Requirements and monitor the Seller’s performance under this
Agreement, including the Interim Servicing Requirements and the Servicing
Transfer Instructions, including without limitation any regulatory reporting
obligations or any other reporting required in connection with the Mortgage
Loans or the Servicing Rights. In addition, the Parties agree to cooperate and
work in good faith to solve any and all issues or developments that arise during
the course of the business relationship evidenced hereby, including responding
to request from an Investor. Upon the Purchaser’s or the Subservicer’s request,
from time to time, the Seller shall furnish the Purchaser or the Subservicer, as
applicable, with one or more limited powers of attorney in the form of
Exhibit 6.14 attached hereto.
Section 6.15    Custodial Account Verification. The Purchaser reserves the right
to independently verify the sufficiency of the Custodial Accounts, employing
such industry accepted practices such as, among other things, a test for minimum
cash required and confirming that the Seller has fully funded the Custodial
Account to take into account all prepaid principal, including prepayments in
full and curtailments, and interest received with respect to the Mortgage Loans
to the extent such funds were previously used to make Advances and not
reimbursed. Should the Purchaser, any Investor or an auditor determine that the
Custodial Account(s) did not contain the required deposits, including amounts
previously used to make Advances, as of the applicable Transfer Date, then the
Seller shall immediately reconcile all such accounts and deliver to the
Purchaser within [***] Business Days the amount of the identified shortage
(without interest thereon). Notwithstanding the foregoing, any right of the
Purchaser to verify deposits in the Custodial Accounts shall in no way impair
the Purchaser’s or any of its successors’ rights to any remedies provided under
this Agreement and/or by law for any failure to maintain such accounts as
required by this Agreement.
Section 6.16    [Reserved].
Section 6.17    Access to Information.
(e)The Seller will allow (and cause any of its subservicer to allow) the
Purchaser, its Affiliates, its agents and its counsel, accountants and other
representatives, during normal business hours and upon reasonable notice and
provided that such review shall not unduly or unreasonably interrupt the
Seller’s (or any subservicer’s) business operations, to review the Seller’s
financial statements, applicable servicing agreements or subservicing
agreements, the Mortgage Files, servicing files, servicing documents, quality
control reports, exception reports, servicing records, subservicing oversight or
surveillance reports or data, Investor reporting, Investor scorecards, record
retention, default management, escrow administration, data tapes, and computer
records, servicing systems, other computer and technology systems and other
information pertaining to the Servicing Rights, the Mortgage Loans, the
Custodial Accounts and the Advances. The Seller may require that any Persons
performing such review on behalf of the Purchaser agree to the same
non-disclosure and confidentiality agreements set forth in Section 11.13. In
furtherance thereof, the Seller shall provide such information, data and
materials as reasonably requested by the Purchaser in furtherance of this
Section 6.17. The Seller shall make its appropriate officers and/or other
relevant personnel available for one or more due diligence conference calls with
the Purchaser at any time upon reasonable notice, to discuss, among other
things, the Seller’s servicing platform and operations, the Seller’s compliance
program, the Mortgage Loans, the Eligible Assets and/or other business matters.
The obligations in this Section 6.17 shall terminate on the last Transfer Date.
Section 6.18    CFPB Compliance. The Parties agree to comply with CFPB’s rules
and/or guidelines with respect to mortgage loan servicing transfers, including,
as in effect, the CFPB’s Bulletin 2014-1 issued on August 19, 2014 and any
applicable successor bulletins or guidance published by the CFPB relating to
servicing transfers. The Seller will deliver or cause to be delivered to the
Purchaser all information, data and documents in the possession or control of
the Seller that is necessary to service the Mortgage Loans in


40

--------------------------------------------------------------------------------





compliance with the Applicable Requirements, and all such information, data and
documents is true, correct and complete.
Section 6.19    CFPB Deliveries for Loss Mitigation Mortgage Loans. To the
extent any Loss Mitigation Mortgage Loan is to be transferred to the Purchaser,
the following provisions of this Section 6.19 apply to any such transfer of
servicing. For the avoidance of doubt, the provisions of this Section 6.19 apply
only to Loss Mitigation Mortgage Loans.
(a)The Seller will identify and provide the Purchaser or its designee with a
list of all Loss Mitigation Mortgage Loans by loan number at least [***] days
prior to the applicable Transfer Date and update such information at least [***]
days prior to such Transfer Date, in accordance with the following categories:
(i)Mortgage Loans in any stage of pending Loss Mitigation, including In-process
Loan Modifications;
(ii)Mortgage Loans approved or converted to a permanent Loss Mitigation outcome
within [***] days of the applicable Transfer Date; and
(iii)Mortgage Loans denied Loss Mitigation within [***] days of the applicable
Transfer Date.
(b)For each Loss Mitigation Mortgage Loan, the Seller will provide to Purchaser
or its designee a report of the data fields including at least the fields
required in Schedule 2.01, plus the following, to the extent such information is
in the Seller’s possession:
(i)fields to identify the occurrence of automated or manual collection calls,
including whether contact was made under 12 C.F.R. § 1024.39;
(ii)the date as of the start of any current delinquency (as defined by 12 C.F.R.
§ 1024.31), and if and when the related Mortgagor was sent a written notice of
delinquency under 12 C.F.R. § 1024.39(b);
(iii)fields reflecting the evaluation of the related Mortgagor for a loss
mitigation option, and the time remaining for any required response by the
successor servicer;
(iv)the date and content of each notice that it sent pursuant to 12 C.F.R. §
1024.41, including each date that it sent the notice;
(v)for each servicing notice that is pending and not sent under 12 C.F.R. §
1024.41, the date by which the notice must be sent, and any information
necessary for successor servicer to send the notice;
(vi)a total pay-off amount (in U.S. dollars) for each Mortgage Loan along with
an itemization of: (A) the current unpaid principal balance; (B) corporate
advance balance; (C) escrow advance balance; (D) suspense funds balance; (E)
outstanding interest; (F) outstanding late charges; (G) any other outstanding
balances with a description of the charge or credit; and (H) the related
Mortgagor’s mailing address, if different from the Mortgaged Property address;
and


41

--------------------------------------------------------------------------------





(vii)all written correspondence, including emails, between the Seller or any
Prior Servicer and a Mortgagor or their agent.
(c)Subject to Investor requirements, the Purchaser and the Seller shall delay
the applicable Transfer Date (and any transfer of servicing) for any Loss
Mitigation Mortgage Loan for which the Seller has not delivered to the Purchaser
or its designee the Loss Mitigation Information or a request by Mortgagor for
Loss Mitigation in conformity with the terms, conditions and provisions of this
Agreement.
(d)The Seller and the Purchaser shall cooperate with and assist each other, as
reasonably requested, in completing any Loss Mitigation that was in process as
of the applicable Transfer Date. The Purchaser shall (or the Purchaser shall
cause its subservicer to) engage in quality control work to validate that Loss
Mitigation Information matches the images, data and documents received from the
Seller. The Purchaser shall make reasonable efforts to identify missing or
inaccurate Loss Mitigation Information and request such missing information from
the Seller. The Seller shall deliver or cause to be delivered to the Purchaser
any missing or incomplete Loss Mitigation Information or other information
within [***] days of the Purchaser’s request. The Seller also shall deliver to
the Purchaser updated Loss Mitigation Information within [***] days after the
applicable Transfer Date, and the Seller shall promptly deliver to the Purchaser
any executed Loss Mitigation Loan Documents received by the Seller after the
applicable Transfer Date.
(e)In accordance with Applicable Requirements, the Purchaser shall (i) honor all
Loss Mitigation, and Loss Mitigation Loan Documents, including In-process Loan
Modifications, (ii) continue processing pending Loss Mitigation requests
received prior to and after the applicable Transfer Date, and make any related
required filings with any Person in accordance with Applicable Requirements, and
(iii) within [***] days of the applicable Transfer Date, review and resolve any
Loss Mitigation request that was pending within [***] days of the applicable
Transfer Date for which the Purchaser lacks clear written evidence that such
request was denied, and provide the Mortgagor an opportunity to provide any
necessary missing information. If required by Applicable Requirements explicitly
pertaining to loss mitigation and foreclosure avoidance, the Mortgagors under
the Mortgage Loans subject to any of the modification or loss mitigation actions
described in the preceding sentence shall be third party beneficiaries of the
preceding sentence, but only to the extent of such requirement.
Section 6.20    Notification of Mortgagors, Insurance Companies, etc. At least
[***] days prior to the applicable Transfer Date, in accordance with Applicable
Requirements, the Seller, at its expense, shall mail notification to the
Mortgagors of the transfer of the Servicing Rights and instruct the Mortgagors
to deliver all Mortgage Loan Payments and all tax and insurance notices after
the Transfer Date to the Purchaser or its designee at an address to be
designated by the Purchaser or its designee after the Transfer Date. The Seller
shall provide the Purchaser a draft of such notification for the Purchaser’s
review at least [***] Business Days prior to the date that the Seller mails such
notification to the Mortgagors. The Seller also shall, at its expense, notify
any applicable taxing authority and credit bureaus, the Seller’s Document
Custodian(s), the Seller’s electronic data processing servicing bureau, and
Insurers that the Servicing Rights are being transferred and instruct such
entities to deliver all tax bills, payments, notices and insurance statements to
the Purchaser after the applicable Transfer Date. The Purchaser, at its expense,
shall prepare and mail notification to the Mortgagors of the transfer of the
Servicing Rights after the applicable Transfer Date in accordance with
Applicable Requirements.
Section 6.21    Forwarding of Payments and Other Items.


42

--------------------------------------------------------------------------------





(a)Payments. All Mortgage Loan Payments and other payments pertaining to a
Mortgage Loan to be made by a Mortgagor that are received by the Seller during
the first [***] days following the applicable Transfer Date shall be forwarded
by the Seller, at the Seller’s expense, to the Purchaser or its designee by wire
if such funds or payments are received by wire, or by overnight delivery if such
funds or payments are received by check within [***] Business Day following the
Seller’s receipt thereof. All such payments that are received by the Seller
after the first [***] days following the applicable Transfer Date shall be
returned by the Seller to the applicable Mortgagor. All other funds pertaining
to the Mortgage Loans received by the Seller, including recoveries of Advances,
shall be forwarded by the Seller, at the Seller’s expense, to the Purchaser or
its designee by wire if such funds or payments are received by wire, or by
overnight delivery if such funds or payments are received by check within [***]
Business Day following the Seller’s receipt thereof.
(b)Bills. All bills (including, without limitation, tax and insurance bills)
pertaining to the Mortgage Loans which are due and payable on or before the
applicable Transfer Date and [***] days thereafter that are required to be paid
in accordance with Applicable Requirements, or with respect to which the earlier
of the payment deadline to take advantage of a discount or the payment deadline
to avoid a penalty is before, on or within [***] days after such Transfer Date,
shall be paid by the Seller prior to such Transfer Date in accordance with the
Applicable Requirements. All bills, and all transmittal lists or any other
information used to pay bills pertaining to the Mortgage Loans, and all
documents, notices, correspondence and other documentation related to the
Mortgage Loans, that are received by the Seller after the applicable Transfer
Date shall be forwarded by the Seller, at the Seller’s expense: (i) to the
Purchaser or its designee by overnight delivery or electronic mail within [***]
Business Day following the Seller’s receipt thereof for the first [***] days
after such Transfer Date, and (ii) to the Purchaser or its designee by first
class mail within [***] Business Day following the Seller’s receipt thereof for
all periods following the [***] day after such Transfer Date. All penalties and
interest due on any Mortgage Loan resulting from the Seller’s failure to pay a
bill or to forward bills or other items to the Purchaser or its designee as
provided above shall be borne by the Seller. The Seller shall cooperate with the
Purchaser or its designee to obtain tax bills with respect to which the earlier
of the payment deadline to take advantage of a discount or the payment deadline
to avoid a penalty is between the [***] and [***] day after the applicable
Transfer Date.
(c)Loan and Pool Numbers. All documents, notices, correspondence and other
documentation related to the Mortgage Loans that are received by the Seller
after the applicable Transfer Date shall clearly indicate the Seller’s loan
numbers and the Investor’s loan numbers.
Section 6.22    [Reserved].
ARTICLE VII


CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
The obligations of the Purchaser under this Agreement to purchase on any Sale
Date are subject to the satisfaction of each of the following conditions on the
date or dates specified in the applicable section of this Article VII, any or
all of which may be waived in writing by the Purchaser:
Section 7.01    Correctness of Representations and Warranties. The
representations and warranties made by the Seller in this Agreement shall be
true and correct in all material respects as of such Sale Date.


43

--------------------------------------------------------------------------------





Section 7.02    Compliance with Covenants. All terms and covenants contained in
this Agreement required to be complied with and performed by the Seller shall
have been duly complied with and performed by the Seller in all material
respects as of such Sale Date.
Section 7.03    [Reserved].
Section 7.04    [Reserved].
Section 7.05    Litigation. On such Sale Date, no litigation, claim, demand,
administrative or regulatory proceeding or governmental investigation shall be
pending, threatened or contemplated and no order, injunction or decree shall
have been entered that either (i) would reasonably be expected to have a
Material Adverse Effect with respect to the Seller, or (ii) enjoins, restrains
or prohibits or seeks to enjoin, restrain or prohibit this Agreement or
consummation of the transactions contemplated by this Agreement.
Section 7.06    [Reserved].
Section 7.07    Investor Consent. On or prior to such Sale Date, the required
Investor Consents shall have been issued and delivered to the Purchaser and the
Purchaser shall have reasonably approved and accepted all Investor approval
documentation required to effectuate the purchase and transfer of the Servicing
Rights as contemplated hereunder.
Section 7.08    [Reserved].
Section 7.09    Release of Liens on Servicing Rights. On or before such Sale
Date, the Purchaser shall have received (i) an instrument, in a form reasonably
satisfactory to the Purchaser, evidencing the release of any lien to which the
Servicing Rights transferred to the Purchaser on such Sale Date may have been
subject and (ii) authorization (subject only to the consummation of such
transfer) from the applicable secured party to file a UCC-3 financing statement
in a form reasonably satisfactory to the Purchaser, terminating any lien
referred to in the foregoing clause (i).
Section 7.10    Sale Date Documentation. On or before such Sale Date, the
Purchaser shall have received, in form and substance reasonably satisfactory to
the Purchaser a Bill of Sale, together with the related Settlement Schedule,
providing for the conveyance of the applicable Servicing Rights on such Sale
Date.
Section 7.11    [Reserved].
Section 7.12    [Reserved].
Section 7.13    Secretary’s Certificate of Seller. The Purchaser shall have
received, on or before the applicable Sale Date, (i) a Secretary’s Certificate
dated as of such Sale Date, reasonably acceptable to the Purchaser, containing
an incumbency certificate of the Seller dated as of such Sale Date identifying
the Person(s) authorized to bind the Seller to this Agreement and (ii)
applicable corporate resolution authorizing the Seller to enter into the types
of transactions set forth herein and authorizing the officers of the Seller to
execute this Agreement and such other documents as may be necessary to
accomplish the transactions contemplated hereby.
Section 7.14    [Reserved].
Section 7.15    [Reserved].


44

--------------------------------------------------------------------------------





ARTICLE VIII


CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER
The obligations of the Seller to sell, transfer and assign Servicing Rights
under this Agreement are subject to the satisfaction of each of the following
conditions on the date or dates specified in the applicable section of this
Article VIII, any or all of which may be waived in writing by the Seller:
Section 8.01    Correctness of Representations and Warranties. The
representations and warranties made by the Purchaser in this Agreement are true
and correct in all material respects as of the applicable Sale Date.
Section 8.02    Compliance with Covenants. All terms and covenants in the
Agreement required to be complied with and performed by the Purchaser shall have
been duly complied with and performed by the Purchaser in all material respects,
as applicable, as of the applicable Sale Date.
Section 8.03    Proceedings. As of the Sale Date, no litigation, claim, demand,
administrative or regulatory proceeding or governmental investigation shall be
pending, threatened or contemplated and no order, injunction or decree shall
have been entered that either (i) would reasonably be expected to have a
Material Adverse Effect with respect to the Purchaser, or (ii) enjoins,
restrains or prohibits or seeks to enjoin, restrain or prohibit this Agreement
or consummation of the transactions contemplated by this Agreement.
Section 8.04    Investor Approval. On or before the applicable Sale Date, the
required Investor Consents shall have been issued by all appropriate Persons and
delivered to the Seller.
Section 8.05    Regulatory Approval. At or prior to the Sale Date, the Purchaser
shall be an approved servicer in respect of the applicable Investor, and no
State Agency or other state or federal regulator has objected to the
transactions contemplated by this Agreement.
ARTICLE IX


INDEMNIFICATION AND REPURCHASES
Section 9.01    Indemnification of the Purchaser.
(a)The Seller shall indemnify, defend and hold the Purchaser and its officers,
directors, employees, agents and representatives and its and their respective
Affiliates (each, a “Purchaser Indemnitee”) harmless from, and will reimburse
such Purchaser Indemnitee for, any and all Losses incurred by such Purchaser
Indemnitee to the extent that such Losses arise out of, relate to, or result
from:
(i)the breach of any representation or warranty made by the Seller in this
Agreement;
(ii)the breach of any term, provision and/or covenant of Seller in this
Agreement, including through other Persons acting on Seller's behalf, including
without limitation the Interim Servicing Requirements;
(iii)any inadequate, inaccurate or improper acts or omissions, actual or
alleged, related to the origination or servicing of the Mortgage Loans, and any
failure, actual


45

--------------------------------------------------------------------------------





or alleged, to comply with all applicable Agency requirements and guidelines,
Accepted Servicing Practices and all Applicable Requirements related to the
origination or servicing of the Mortgage Loans prior to the applicable Transfer
Date;
(iv)any Claim or other litigation, action or proceeding (including, without
limitation, any class action involving the Seller or any Originator or Prior
Servicer, the Servicing Rights or the Mortgage Loans), and any pre-Transfer Date
settlement of any Claim or other litigation, action or proceeding, arising out
of events occurring in whole or in part before the applicable Transfer Date,
including, but not limited to, any such pending or threatened Claim or other
litigation, action or proceeding;
(v)any missing or defective documents, including documents required to be
delivered in imaged format, that are required to be delivered to the Purchaser
hereunder or to the extent applicable, that result in the delay or failure to
timely final certify or recertify any Investor pool or Mortgage Loans or are
necessary to service the Mortgage Loans in accordance with Applicable
Requirements
(vi)any Excluded Obligation;
(vii)any act or omission of the Seller, or any agent, contractor or vendor hired
by Seller, any Originator or Prior Servicer or any agent, contractor or vendor
hired by the Seller, any Originator or Prior Servicer relating to the
origination, servicing, pooling, sale or securitization of any of the Mortgage
Loans
(viii)any curtailments and denied insurance or guaranty claims by an Agency or
Insurer arising out of or related to any act or omission by the Seller prior to
the applicable Transfer Date;
(ix)any inaccuracies in any data tapes, loan schedules or other information
provided to the Purchaser by or on behalf of the Seller;
(x)[reserved];
(xi)any unreimbursed amounts of any Advances, including Advances made from funds
in the Custodial Account, made prior to the Transfer Date, including any
deductions, disallowances, curtailments or denials by an Investor with respect
to such Advances, provided such unreimbursed amounts of Advances are not
unreimbursed due to the Purchaser’s failure to comply with Applicable
Requirements in connection with the reimbursement of such Advances not relating
to the Seller’s failure to comply with its obligations with respect to Advances
under this Agreement;
(xii)REO and/or Foreclosure, including but not limited to reasonable industry
standard attorneys’ fees and restoration expenses, to the extent such Losses are
incurred prior to the Transfer Date, in each case to the extent such expenses
are the responsibility of the Servicer and not reimbursable by the applicable
Investor under Applicable Requirements;
(xiii)the continuation by the Purchaser of any past practices of the Seller or
any Prior Servicer related to loss mitigation in process, escrow practices,
interest rate adjustments or post-Foreclosure sale activities that fail to
comply with Applicable Requirements (including, without limitation, effects of
abusive or deceptive collection costs,


46

--------------------------------------------------------------------------------





improperly initiated foreclosures and imposition of improper fees or interest
charges); provided, however, Seller shall have no obligation to indemnify the
Purchaser pursuant to this Section 9.01(a)(xiii) for any Losses arising after
the earlier of (A) with respect to escrow practices and interest rate
adjustments, the date of the next escrow account analysis or interest rate
adjustment, as applicable, and (B) the date on which the Purchaser becomes aware
that such practices are not in compliance with Applicable Requirements;
(xiv)any Agency Programmatic Losses;
(xv)[reserved];
(xvi)any hazard or special hazard (e.g., earthquake, hurricane, flood and fire)
losses or REO property or foreclosure related losses arising from events, acts
or omissions prior to the applicable Transfer Date, and are not reimbursable to
the Purchaser under applicable Investor Guides; and/or


(xvii)any items set forth on Schedule 4.12.40.
(b)Notwithstanding anything in this Agreement to the contrary, for purposes of
establishing whether any matter is indemnifiable under this Section 9.01, the
accuracy of the representations and warranties of the Seller contained herein
shall be determined without giving effect to the qualifications to such
representations and warranties concerning knowledge or materiality (including,
any reference to “material adverse effect,” “the knowledge of the Seller,” “the
best of the Seller’s knowledge,” or “the Seller’s knowledge” or any other terms
similar thereto). In that regard, the Parties acknowledge and agree that
regardless of any qualifications or limitations contained in this Agreement
regarding the Seller’s knowledge, or to materiality or to exceptions noted in a
representation or warranty or disclosed in any schedule, other than disclosures
on the Data Tape expressly contemplated in Article IV, the Seller shall be
required to fully indemnify the Purchaser for all Losses incurred as a result of
any of the matters set forth in Section 9.01(a).
(c)The indemnification provided by the Seller herein shall be with respect to
Losses involving third parties and Losses involving the Purchaser.
(d)In addition, and notwithstanding anything in this Agreement to the contrary,
the indemnification obligations of the Seller under this Agreement shall not be
limited by time.
(e)Without duplication with Section 9.02, to the extent servicing with respect
to any Mortgage Loans has been terminated as a result of an indemnifiable event
set forth in this Section 9.01, the Seller shall pay to Purchaser Indemnitee,
the Servicing Rights Repurchase Price in addition to any other Losses.
Section 9.02    Repurchase of Servicing Rights; Compensatory Fees; Agency Fees
and Penalties.
(f)The Seller shall promptly repurchase the Servicing Rights sold to the
Purchaser by the Seller in respect of a Mortgage Loan if (i) the Purchaser or
the Seller has repurchased such Mortgage Loan from an Investor due to such
Mortgage Loan being ineligible for sale or delivery to such Investor under the
applicable Investor Guides, subject to the Seller’s right to cure, appeal and
defend against a repurchase demand under the applicable Servicing Agreement or
(ii) a breach of any of the representations set forth in Section 4.12 of this
Agreement has occurred and such breach has


47

--------------------------------------------------------------------------------





a material and adverse effect on the ability to service such Mortgage Loan, the
value or ownership of such Servicing Rights or the exposure of the Purchaser to
liability from such Servicing Rights.
(g)In the event the Seller is required to repurchase any Servicing Rights
pursuant to this Section 9.02, Seller shall promptly pay to the Purchaser the
Servicing Rights Repurchase Price for such Servicing Rights; provided that, to
the extent the Seller has rights to cure, appeal and defend against a repurchase
demand under the Servicing Agreement with the applicable Investor pursuant to
clause (i) of the immediately preceding paragraph, the Seller shall pay to the
Purchaser any Servicing Rights Repurchase Price on or before [***] Business Day
prior to the date payment is required by the applicable Investor and/or the
Applicable Requirements. In the event the Purchaser is not permitted to transfer
the Servicing Rights with respect to a Mortgage Loan to the Seller under
Applicable Requirements in connection with a repurchase event pursuant to
Section 9.02, the Seller shall be required to pay the Purchaser the related
Servicing Rights Repurchase Price for such Servicing Rights.
(h)If the Seller refinances a Mortgage Loan after (i) the Seller has been
notified that the applicable Investor requires such a Mortgage Loan to be
repurchased (other than as a direct and primary result of the Purchaser’s
failure to service the Mortgage Loan in accordance with Applicable Requirements,
which failure was not caused by the Seller’s breach of its obligations under
this Agreement) or (ii) the Purchaser otherwise demands repurchase of the
Servicing Rights related to such Mortgage Loan pursuant to this Section 9.02,
the Servicing Rights Repurchase Price shall nonetheless be payable by the Seller
to the Purchaser upon completion of such refinancing (and, for the avoidance of
doubt, the Seller shall be responsible for any Losses of the Purchaser that
result from any such refinancing). The Seller’s obligation to pay the Servicing
Rights Repurchase Price or reimburse the Purchase Price pursuant to this Section
9.02 shall remain even if by the time of repurchase or reimbursement, the
servicing for the related Mortgage Loan has been terminated.
(i)As between the Purchaser and the Seller, the Seller shall be responsible and
liable to the applicable Investor for Investor-imposed compensatory fees and/or
penalties related to a failure to meet deadlines for Foreclosure-related
activities during the period prior to the applicable Sale Date, and shall be
responsible and liable to the Purchaser if such amounts are recovered by the
Investor from the Purchaser, provided that nothing herein is intended to limit
or otherwise impair the right of the Seller to dispute with the Investor any
responsibility or liability for such amounts claimed by the Investor. The
Purchaser shall use reasonable efforts to notify the Seller within [***]
Business Days of any Investor demands for such amounts and permit the Seller to
reasonably contest and/or appeal such demands; provided, however, that, the
Seller shall be required to promptly reimburse the Purchaser for any fees and/or
penalties paid by the Purchaser to the Investor (regardless of any right of the
Seller to dispute, contest and/or appeal such fee or penalty with the Agency or
the result of such dispute, contest and/or appeal). Any such fees and/or
penalties which have been reimbursed and which are returned to the Purchaser
following contest or appeal shall be promptly remitted to the Seller. Any amount
paid by the Seller pursuant to this Section 9.02 shall be without duplication of
amounts paid pursuant to Sections 9.01 and 9.03.
Section 9.03    Repurchase of Mortgage Loans.
(a)The Seller shall repurchase any Mortgage Loan that is required to be
repurchased by an Investor (i) due to such Mortgage Loan being ineligible under
the applicable Investor Guides or (ii) for any reason for which there exists a
basis for indemnification under Section 9.01(a), in each case subject to the
Seller’s right to cure, appeal and defend against a repurchase demand under the
Servicing Agreement with the applicable Investor as further described below. The
Purchaser shall reasonably cooperate with the Seller’s efforts to cure, appeal
and defend against such


48

--------------------------------------------------------------------------------





a repurchase demand, including by providing reasonably requested documentation
and data with respect to the applicable Mortgage Loan and its servicing.
(b)In connection with the repurchase of a Mortgage Loan and the related
Servicing Rights, the Seller shall promptly remit to the Purchaser a repurchase
price equal to the sum (without duplication) of (i) the amounts paid by the
Purchaser to repurchase the Mortgage Loan and (ii) the Servicing Rights
Repurchase Price for such Mortgage Loan; provided, however, that, if the
Mortgage Loan has not yet been repurchased, the Seller shall only be required to
remit the related Servicing Rights Repurchase Price to the Purchaser with
respect to such Mortgage Loan pending such repurchase. Subject to Applicable
Requirements, when the Seller is required to repurchase a Mortgage Loan and the
related Servicing Rights from the Purchaser, such repurchase shall be
accomplished by the Seller on or before [***] Business Day prior to the date
required by the applicable Investor and/or the Applicable Requirements. Any
amount paid by the Seller pursuant to this Section 9.03 shall be without
duplication of amounts paid pursuant to Sections 9.01 and 9.02.
(c)Upon receipt by the completion of such repurchase by the Seller, the
Purchaser shall forward to the Seller, or cause the applicable Document
Custodian to forward to the Seller, all Mortgage Files and all documents
relating to such Mortgage Loans and/or Servicing Rights, as applicable. In
addition, the Purchaser or its designee shall prepare and execute any and all
documents, instruments and agreements that are necessary to transfer such title
to such Mortgage Loans and the Servicing Rights to the Seller including, without
limitation, Assignments of Mortgage Instruments, endorsements of Mortgage Notes
and if the Mortgage Instrument related to such Mortgage Loan is registered with
MERS, complete the transfer of servicing to the Seller in the MERS system. The
Seller shall reimburse the Purchaser for all documented and reasonable
out-of-pocket expenses incurred by the Purchaser in performing each of the
undertakings performed by the Purchaser pursuant to the immediately preceding
sentence.
Section 9.04    Claims. Each Party shall promptly notify the other Party in
writing of the existence of any material fact known to it giving rise to any
obligation of the other Party under Article XI. In addition, an indemnified
party under this Article IX shall promptly notify in writing an indemnifying
party under this Article IX if a claim is made by a third party with respect to
this Agreement or the Mortgage Loans that would give rise to a claim (each, a
“Third Party Claim”) under this Article IX (other than counterclaims made in the
course of servicing the Mortgage Loans). The failure or delay in providing
notice shall not relieve a Party obligated to provide indemnification of any
obligation to indemnify or reimburse the other Party hereunder unless such
failure or delay materially prejudices the rights or increases the liability of
the indemnifying party with respect to the matter as to which such notice
relates, and then such indemnifying party’s obligation to indemnify or reimburse
hereunder shall be reduced only by the amount that it actually has been damaged
thereby. The indemnifying party may assume the defense of any such claim and use
counsel of its choice (but reasonably acceptable to the indemnified party) and
pay all expenses in connection therewith, including counsel fees, and shall
promptly pay, discharge and satisfy any judgment or decree which may be entered
against it or the indemnified party in respect of such claim and follow any
reasonable written instructions received from the indemnified party in
connection with such claim. In no event shall a party settle any claim subject
to this Article IX without the prior written consent of the other party (which
shall not be unreasonably withheld or delayed). The indemnified party may
participate in the defense of claims at its own expense. The indemnified party
may further assume control of any claim to the extent the indemnifying party is
not in the reasonable, good faith opinion of the indemnified party diligently
conducting defense of the claim. The costs and expenses including attorneys’
fees, incurred in connection with the investigation and defense of any valid
claim by the indemnified party if the indemnifying fails to assume the defense
or diligently conducts the defense of such claim shall be payable by the
indemnifying party upon


49

--------------------------------------------------------------------------------





receipt of notice of such costs and expenses. The Purchaser and the Seller agree
to reasonably cooperate with each other in connection with the defense,
negotiation or settlement of any Third Party Claim. Following the receipt of
written notice from the indemnified party of a demand for indemnification, the
indemnifying party shall (i) seek to cure the problem giving rise to the demand,
if possible, and (ii) unless there is a good faith dispute regarding the
liability of the indemnifying party or the amount due from the indemnifying
party, within [***] days or such lesser time as may be required by the
applicable Investor, Insurer or third party claimant, pay the amount for which
it is liable or otherwise take the actions which it is required to take.
Section 9.05    Additional Remedy Considerations.
(a)In determining whether there has been a breach of any representation,
warranty or covenant by the Seller and the amount of any Loss arising from such
breach, such representation, warranty or covenant shall be considered without
regard to any qualification by or reference to the words “Seller material
adverse effect,” “Purchaser material adverse effect,” “material,” “materially,”
“to the knowledge of the Seller,” “the best of the Seller’s knowledge” or “the
Seller’s knowledge”, or any other similar words contained therein.
(b)No information or knowledge of the Purchaser, nor the results of any due
diligence or investigation by the Purchaser (including, without limitation, in
relation to the Seller, the Mortgage Loans, the Servicing Rights  or other
assets), shall affect, waive, modify, limit, or diminish: (i) any representation
or warranty of the Seller contained in this Agreement; or (ii) the Purchaser’s
right to rely upon such representations and warranties of the Seller, including
with respect to any claims for indemnification hereunder.
Section 9.06    [***].


ARTICLE X


TERMINATION
Section 10.01    Termination.
(a)The Parties may terminate this Agreement by the mutual written agreement
executed by the Purchaser and the Seller.
(b)The Purchaser may immediately terminate this Agreement if any of the
following shall occur:
(i)prior to the Transfer Date, the Seller loses any Agency approval to originate
or service Mortgage Loans for, and/or deliver Mortgage Loans to, any Agency to
whom the Seller has sold Mortgage Loans;
(ii)prior to the Sale Date, the Seller breaches, in any material respect, any
representation or warranty, covenant, obligation or agreement set forth in this
Agreement and such breach is not cured within [***] days following such party’s
receipt of the Purchaser’s written notice thereof;
(iii)any filing of an insolvency proceeding by or on behalf of the Seller, any
consent by or on behalf of the Seller to the filing of an insolvency proceeding
against the


50

--------------------------------------------------------------------------------





Seller or any admission by or on behalf of the Seller of its inability to pay
its debts generally as the same become due;
(iv)any filing of an insolvency proceeding against the Seller that remains
undismissed or unstayed for a period of [***] days after the filing thereof;
(v)any issuance of any attachment or execution against, or any appointment of a
conservator, receiver or liquidator with respect to, all or substantially all of
the assets of the Seller; or
(vi)the related Investor has either (a) withdrawn the Investor Consent, or (b)
not provided the Investor Consent by the scheduled Transfer Date.
Section 10.02    Effect of Termination. Except as otherwise provided in an
agreement among the Parties, the termination of this Agreement shall not affect
any other agreement among the Parties. In respect of any termination based upon
an occurrence in accordance with Section 10.01, all Servicing Rights that have
been sold and assigned to the Purchaser pursuant to this Agreement shall remain
subject to the terms of this Agreement.With respect to any termination of
particular obligations under this Agreement, the obligated Party shall have no
further obligation to the other Party with respect to the terminated obligation.
If this Agreement is terminated between any Sale Date and the related Transfer
Date, within [***] Business Day after such termination, the Seller shall return
to the Purchaser any portion of the Purchase Price paid by the Purchaser to the
Seller relating to the applicable Servicing Rights.
ARTICLE XI


MISCELLANEOUS
Section 11.01    Supplementary Information. From time to time prior to and after
each Sale Date, each Party shall furnish to the other Party such information
supplementary to the information contained in the documents and schedules
delivered pursuant hereto which is reasonably available and may reasonably be
requested or which may be necessary to file any reports due to any Agencies in
connection with the Mortgage Loans or Servicing Rights.
Section 11.02    Restriction on Notices; Information and Disclosure.
Notwithstanding anything else herein, nothing in this Agreement shall require
any Party to provide any notice, information, investigation, audit,
correspondence, and any other communication (collectively, “Information”) to any
other Party (1) if providing such Information is prohibited by Applicable
Requirements or (2) upon any advice of counsel, if providing such Information
may cause such Party to lose attorney-client privilege (governed by the
applicable jurisdiction) between such Party and its attorneys.
Section 11.03    Further Assurances. Each Party shall, at any time and from time
to time, promptly, upon the reasonable request of the other Party or its
representatives, execute, acknowledge, deliver or perform all such further acts,
deeds, assignments, transfers, conveyances, and assurances as may be required
for the better vesting and confining to the Purchaser and its successors and
assigns of title to Servicing Rights or as shall be necessary to effect the
transactions provided for in this Agreement. The Purchaser and the Seller shall
cooperate in good faith to consummate the transactions contemplated by this
Agreement.
Section 11.04    Survival. Notwithstanding anything to the contrary contained
herein, the representations and warranties of the Parties contained herein, as
well as the Parties’ respective rights and obligations arising under Section
6.10, Section 11.13 and Article IX of this Agreement shall survive the
termination of this Agreement and shall inure to the benefit of the Parties and
their successors and assigns.


51

--------------------------------------------------------------------------------





Section 11.05    Assignment. The Purchaser may at any time sell its Servicing
Rights relating to any Mortgage Loans. The Purchaser may further assign to the
new purchaser the representations, warranties and covenants of the Seller
hereunder related thereto upon the advance written consent of the Seller, which
consent shall not be unreasonably withheld. Without the consent of the Seller,
the Purchaser may assign its rights under this Agreement (i) to an Affiliate so
long as such Affiliate is approved to service the Mortgage Loans by the
applicable Agencies to the extent required under Applicable Requirements or (ii)
to pledge rights under this Agreement to secure loans and for financing
purposes. Either Party may assign its rights under this Agreement, without the
consent of the other Party, if such assignment is by merger whereby the other
Party is merged into a successor entity so long as such successor entity agrees
to be bound by the terms of this Agreement. Except as otherwise provided in this
Section 11.05, no Party shall otherwise assign or otherwise transfer or encumber
any of its rights or obligations under this Agreement without the prior written
consent of the other Party (which consent shall not be unreasonably withheld).
Section 11.06    Notices.
(a)Except as otherwise expressly permitted by this Agreement, all notices and
statements to be given under this Agreement are to be in writing, delivered by
hand, telegram, national overnight mail service, or first class United States
mail, postage prepaid and registered or certified with return receipt requested,
to the following addresses (which addresses may be revised by notice):
(i)If to the Purchaser, to:
New Residential Mortgage LLC
[***]
[***]
Attention: [***]
Telephone: [***]
Email: [***]
with a copy to:
New Residential Mortgage LLC
[***]
[***]
Attention: [***]
Telephone: [***]
Email: [***]
with a copy to:
New Residential Mortgage LLC
[***]
[***]
Attention: [***]
Telephone: [***]
Email: [***]
(ii)If to the Seller to:
HomeStreet Bank
601 Union Street,


52

--------------------------------------------------------------------------------





Suite 2000
Seattle, WA 98101
Attention: [***
Email: [***]
with a copy to:
HomeStreet Bank
601 Union Street,
Suite 2000
Seattle, WA 98101
Attention: [***]
Email: [***]
with a copy to:
HomeStreet Bank
601 Union Street,
Suite 2000
Seattle, WA 98101
Attention: [***]
Email: [***]
(b)All notices and statements shall be deemed given, delivered, received and
effective upon personal delivery, [***] Business Day after sending by overnight
mail or [***] Business Days after mailing by first class United States mail in
the manner set forth above.
Section 11.07    Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof. No
amendments, modifications or supplements of this Agreement shall be binding
unless executed in writing by the Parties. The Exhibits and Schedules are part
of this Agreement.
Section 11.08    Binding Effect; Third Parties. This Agreement shall inure to
the benefit of and be binding upon the Parties and their respective successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person, other than the parties hereto and their
successors and permitted assigns, any rights, obligations, remedies or
liabilities.
Section 11.09    Applicable Laws.
(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
(b)THE PARTIES HEREUNDER EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OR ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR
ANY OTHER DOCUMENTS AND


53

--------------------------------------------------------------------------------





INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE OTHER PARTY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.
(c)With respect to any claim or action arising under this Agreement, the parties
(i) irrevocably submit to the exclusive jurisdiction of the courts of the State
of New York within the County of New York and the United States District Court
for the Southern District of New York, and appellate courts from any thereof,
and (ii) irrevocably waive any objection which such Party may have at any time
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any such court, and irrevocably waive any
claim that any such suit action or proceeding brought in any such court has been
brought in an inconvenient forum.
(d)In connection with any claim or action arising under this Agreement, the
prevailing Party shall be entitled to recover from the other Party all
reasonable fees, costs and expenses incurred in connection with such claim or
action (including without limitation, attorneys’ fees and expenses, staff time,
court costs and other related costs and expenses).
Section 11.10    Remedy Exclusive. Except (a) for claims based on fraud by a
Party or claims that cannot be waived as matter of applicable law, (b) for
claims for injunctive relieve, (c) claims arising from criminal activity or
willful misconduct on the part of a Party hereto in the consummation of the
transactions contemplated by this Agreement and (d) as provided in Section
11.13(e), the rights and remedies set forth in this Agreement, are the sole and
exclusive rights and remedies of the Parties and in lieu of any and all other
rights and remedies which the Parties may have against each other with respect
to this Agreement and with respect to the transactions contemplated hereby,
under this Agreement, at law or in equity. In no event shall a Party hereto be
liable under this Agreement to the other Party (or any Purchaser Indemnitee or
[***], as applicable) for any indirect damages, including consequential,
incidental, exemplary or special damages, or any punitive damages, provided that
this shall not limit a Party’s liability for such amounts as paid by the other
Party (or any Purchaser Indemnitee or [***], as applicable), to a third party.
Section 11.11    Attorney’s Fees and Expenses. In connection with any claim or
action arising under this Agreement, the prevailing Party shall be entitled to
recover from the other Party all reasonable fees, costs and expenses incurred in
connection with such claim or action (including without limitation, attorneys’
fees and expenses, staff time, court costs and other related costs and
expenses).
Section 11.12    Waiver. Any forbearance by a Party in exercising any right or
remedy under this Agreement or otherwise afforded by applicable law shall not be
a waiver or preclude the exercise of that or any other right or remedy.
Section 11.13    Confidentiality.
(a)Each Party acknowledges that it may, in the course of performing its
responsibilities under this Agreement, be exposed to or acquire Confidential
Information of the other Party, its Affiliates, their respective clients and
investors or of third parties to whom the other Party owes a duty of
confidentiality. The Party providing Confidential Information in each case shall
be called the “Disclosing Party” and the Party receiving the Confidential
Information shall be called the “Recipient”. With respect to all such
Confidential Information, the Recipient shall (i) act in accordance and comply
with all Applicable Requirements (including, without limitation, security and
privacy laws with respect to its use of such Confidential Information), (ii)
maintain, and shall require all third parties that receive Confidential
Information from the Recipient as permitted hereunder to maintain,


54

--------------------------------------------------------------------------------





effective information security measures to protect Confidential Information from
unauthorized disclosure or use, and (iii) provide the Disclosing Party with
information regarding such security measures upon the reasonable request of the
Disclosing Party and promptly provide the Disclosing Party with information
regarding any failure of such security measures or any security breach. The
Recipient shall hold the Disclosing Party’s Confidential Information in
confidence, exercising no less care with respect to such Confidential
Information than the level of care exercised with respect to the Recipient’s own
similar confidential information and in no case less than a reasonable standard
of care, and shall not copy, reproduce, summarize, quote, sell, assign, license,
market, transfer or otherwise dispose of, give or disclose such Confidential
Information to third parties or use such Confidential Information for any
purposes other than those contemplated in this Agreement without the prior
written authorization of the Disclosing Party. In addition, the Recipient shall
not use the Confidential Information to make any contact with any of the Persons
identified in the Confidential Information without the prior authorization of
the Disclosing Party, except in the course of performing its obligations under
the terms of this Agreement.
(b)The Recipient may disclose the Disclosing Party’s Confidential Information
only (i) to its and its Affiliates’ officers, directors, attorneys, accountants,
employees, agents and representatives and, with respect to the Purchaser only,
rating agencies, consultants, bankers, financial advisors and potential
financing sources (collectively, “Representatives”) who need to know such
Confidential Information and who are subject to a duty of confidentiality
(contractual or otherwise) with respect to such Confidential Information, (ii)
to those Persons within the Recipient’s organization directly involved in the
transactions contemplated by this Agreement, and who are bound by
confidentiality terms substantially similar to the terms set forth herein, (iii)
to the Recipient’s regulators and examiners, (iv) to defend itself in connection
with a legal proceeding regarding the transactions contemplated by this
Agreement and (v) as required by Applicable Requirements. The Recipient shall be
liable for any breach of its confidentiality obligations and the confidentiality
obligations of its Representatives.
(c)The Parties shall not, without the other Party’s prior written authorization,
publicize, disclose, or allow disclosure of any information about the other
Party, its present or former partners, managing directors, directors, officers,
employees, agents or clients, its or their business and financial affairs,
personnel matters, operating procedures, organization responsibilities,
marketing matters and policies or procedures, with any reporter, author,
producer or similar Person or entity, or take any other action seeking to
publicize or disclose any such information in any way likely to result in such
information being made available to the general public in any form, including
books, articles or writings of any other kind, as well as film, videotape,
audiotape, or any other medium except as required by Applicable Requirements.
(d)In the event that the Recipient, or any of such Party’s agents or employees,
becomes legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil or criminal investigative demand or similar process) to disclose
Confidential Information of the Disclosing Party, such recipient shall, provided
it is not legally prohibited from doing so, provide prompt prior notice to the
Disclosing Party so that it may seek a protective order or other appropriate
remedy at the expense of the Disclosing Party; provided further that such
Recipient shall not be required to provide such notice if such disclosure is in
connection with Purchaser’s or its Affiliates’ public filings. In the event that
such protective order or other remedy is not obtained, the Recipient will
furnish only that portion of the Confidential Information which in the judgment
of its counsel is


55

--------------------------------------------------------------------------------





legally required and will exercise reasonable efforts to obtain assurances that
confidential treatment will be accorded the Confidential Information.
(e)Each Party acknowledges and agrees that any breach or threatened breach of
any of the provisions of this Section 11.13 by the other Party may result in
immediate and irreparable harm and that any remedies at law in such event will
be inadequate. The Parties agree that such breaches, whether threatened or
actual, will give the Disclosing Party the right to obtain injunctive relief to
restrain such disclosure or use. This right shall, however, be in addition to
and not in lieu of any other remedies at law or in equity.
(f)The obligations under this Section 11.13 shall survive the termination of
this Agreement.
Section 11.14    Tax Treatment of Sales of Servicing Rights. The Parties agree
that each sale of Servicing Rights pursuant to this Agreement shall be
characterized as a true sale for tax purposes, and neither Party shall take any
position on any tax return or tax filing inconsistent therewith. In the event,
however, that it were to be determined that the transactions evidenced hereby
constitute a loan and not a purchase and sale, this Agreement constitutes a
security agreement under applicable law, the Seller hereby grants to the
Purchaser a first priority perfected security interest in all of the Seller’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under the Servicing Rights, Advances, Custodial Funds and Mortgage Files to
secure the Seller’s obligations hereunder and under any agreement, document or
instrument delivered in connection with this Agreement, provided that such
security interest shall be subject and subordinate to all rights, powers and
prerogatives retained or reserved by the applicable Investors. The Seller
authorizes and agrees to cooperate with the Purchaser, and the Purchaser may
file, at the expense of the Purchaser, any financing statements (and
continuation statements and amendments to such financing statements) with
respect to the Servicing Rights, now existing and hereafter created, meeting the
requirements of applicable law in such manner and in such jurisdictions as are
necessary to perfect, and maintain perfection of, the rights and interests of
the Purchaser in and to the Servicing Rights.
Section 11.15    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one instrument. Images of the signature pages to
this Agreement shall constitute and evidence original signatures to this
Agreement.
Section 11.16    Third Party Beneficiaries. Except for each Person indicated in
Sections 9.01, 9.06 and 6.19(e), this Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns, and nothing
herein expressed or implied gives or may be construed to give to any Person,
other than the Parties and such respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement. For the avoidance of doubt, except as set forth above, the Seller and
the Purchaser acknowledge and agree that Mortgagors are not third party
beneficiaries of this Agreement.
Section 11.17    Joint Defense Agreements. The Seller and the Purchaser
recognize and acknowledge that they may work together and may share information
related to Third Party Claims and that such cooperation, including information
shared between the Parties hereto, shall not constitute a waiver of any
attorney-client privilege, work product doctrine or any other applicable
privilege. This provision should be interpreted to create a joint defense
agreement between the Parties hereto, which may be further formalized with an
addendum to that effect between them at a later date.
Section 11.18    Severability. Any part or provision of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability


56

--------------------------------------------------------------------------------





without invalidating the remaining provisions hereof. Any part or provision of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.
Section 11.19    Reproduction of Documents. This Agreement and all documents
relating hereto, including (a) consents, waivers and modifications which may
hereafter be executed and (b) financial statements, certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The Parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a Party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
[Signature page follows]




57

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned parties to this Agreement has caused
this Agreement to be duly executed in its name by one of its duly authorized
officers on the date first set forth above.
NEW RESIDENTIAL MORTGAGE LLC,
as the Purchaser
By:     /s/ Nicola Santoro, Jr.                    
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer and
Chief Operating Officer
HOMESTREET BANK,
as the Seller
By:    /s/ Darrell van Amen                        Name: Darrell van Amen
Title: EVP, Chief Investment Officer &
Treasurer




